Exhibit 10.112


TERM LOAN CREDIT AGREEMENT
ACTIVE 255763043v.4
Dated as of April 3, 2020
Among
DTE GAS COMPANY,
as Borrower
and
THE INITIAL LENDERS NAMED HEREIN,
as Initial Lenders
and
THE BANK OF NOVA SCOTIA,
as Administrative Agent
 
 
 



THE BANK OF NOVA SCOTIA
as Lead Arranger and Sole Book Runner
 
 
 
 
 
 








TABLE OF CONTENTS
Page
ARTICLE I: DEFINITIONS AND ACCOUNTING TERMS
1

SECTION 1.01
Certain Defined Terms    1

SECTION 1.02
Computation of Time Periods    18

SECTION 1.03
Accounting Terms    18

ARTICLE II: AMOUNTS AND TERMS OF THE ADVANCES
18

SECTION 2.01
Commitment    18

SECTION 2.02
Making the Advances    18

SECTION 2.03
Fees    20

SECTION 2.04
Termination of the Commitments; Incremental Term Loans    20

SECTION 2.05
Repayment of Credit Extensions    21

SECTION 2.06
Interest on Advances    21

SECTION 2.07
Interest Rate Determination    21

SECTION 2.08
Optional Conversion of Advances    24

SECTION 2.09
Prepayments of Advances    24

SECTION 2.10
Increased Costs    24

SECTION 2.11
Illegality    26

SECTION 2.12
Payments and Computations    26

SECTION 2.13
Taxes    27

SECTION 2.14
Sharing of Payments, Etc    30

SECTION 2.15
Use of Proceeds    31

SECTION 2.16
[Reserved]    31

SECTION 2.17
Noteless Agreement; Evidence of Indebtedness    31

SECTION 2.18
Defaulting Lenders    31

SECTION 2.19
[Reserved]    32

ARTICLE III: CONDITIONS TO EFFECTIVENESS AND CREDIT EXTENSIONS
32

SECTION 3.01
Conditions Precedent to Effectiveness of this Agreement    32

SECTION 3.02
Conditions Precedent to the Credit Extension    34

SECTION 3.03
Determinations Under Section 3.01    34

ARTICLE IV: REPRESENTATIONS AND WARRANTIES
34

SECTION 4.01
Representations and Warranties of the Borrower    34

ARTICLE V: COVENANTS OF THE BORROWER
37

SECTION 5.01
Affirmative Covenants    37

SECTION 5.02
Negative Covenants    39

ARTICLE VI: EVENTS OF DEFAULT
41

SECTION 6.01
Events of Default    41

ARTICLE VII: THE AGENT
44

SECTION 7.01
Authorization and Action    44

SECTION 7.02
Agent’s Reliance, Etc    44

SECTION 7.03
Scotiabank and Affiliates    44

SECTION 7.04
Lender Credit Decision    45

SECTION 7.05
Indemnification    45

SECTION 7.06
Successor Agent    45

ARTICLE VIII: MISCELLANEOUS
45

SECTION 8.01
Amendments, Etc    46

SECTION 8.02
Notices, Etc    46

SECTION 8.03
No Waiver; Remedies    49

SECTION 8.04
Costs and Expenses; Damage Waiver    49

SECTION 8.05
Right of Set-off    50

SECTION 8.06
Binding Effect    51

SECTION 8.07
Assignments, Designations and Participations    51

SECTION 8.08
Confidentiality    55

SECTION 8.09
Governing Law    56

SECTION 8.10
Execution in Counterparts; Integration; Electronic Execution    56

SECTION 8.11
Jurisdiction, Etc    57

SECTION 8.12
Waiver of Jury Trial    57

SECTION 8.13
USA Patriot Act Notification    57

SECTION 8.14
Severability    58

SECTION 8.15
No Advisory or Fiduciary Responsibility    58

SECTION 8.16
Acknowledgment and Consent to Bail-In of Affected Financial Institutions    58

SECTION 8.17
Lender ERISA Matters    59





SCHEDULES AND EXHIBITS
Schedules
Schedule I     -    Lender Commitments
Exhibits
Exhibit A     -    Form of Note (If Requested)
Exhibit B     -    Form of Notice of Borrowing
Exhibit C     -    Form of Assignment and Assumption
Exhibit D     -    Form of Certificate by Borrower
Exhibit E-1         - Form of Opinion of Counsel to Borrower
Exhibit E-2     -    Form of Opinion of Hunton Andrews Kurth LLP
Exhibit F     -    Form of Compliance Certificate
Exhibit G     -    Form of Lender Supplement
Exhibit H     -    Form of Conversion Notice
Exhibit I     -    Form of Prepayment Notice





This TERM LOAN CREDIT AGREEMENT (this “Agreement”) dated as of April 3, 2020 is
entered into among DTE GAS COMPANY, a Michigan corporation (the “Borrower”), the
banks, financial institutions and other institutional lenders (the “Initial
Lenders”) listed on the signature pages hereof, and THE BANK OF NOVA SCOTIA
(“Scotiabank”), as Administrative Agent (including its branches and Affiliates
as may be required to administer its duties, the “Agent”) for the Lenders (as
hereinafter defined).
PRELIMINARY STATEMENT
WHEREAS, the Borrower, the Lenders and the Agent have agreed  to enter into this
Agreement in order to set forth the terms and conditions under which the Lenders
will, from time to time, make loans to or for the benefit of the Borrower.
NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein, the parties hereto hereby agree, subject to the
satisfaction of the conditions set forth in Article III, as follows:

ARTICLE I: DEFINITIONS AND ACCOUNTING TERMS

SECTION 1.01    Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):
“Advance” means an advance by a Lender to the Borrower as part of a Borrowing,
and refers to a Base Rate Advance or a Eurodollar Rate Advance (each of which
shall be a “Type” of Advance).
“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution.
“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person. For purposes of this
definition, the term “control” (including the terms “controlling”, “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect, of the power to vote 25% or more of the Voting Stock of such Person or
to direct or cause the direction of the management and policies of such Person,
whether through the ownership of Voting Stock, by contract or otherwise.
“Agent” has the meaning specified in the recital of parties to this Agreement.
“Agent’s Account” means the account of the Agent maintained by the Agent at
Scotiabank with its office at 720 King Street West, 4th Floor, Toronto, Ontario,
Canada M5V 2T3 Account No.: NOSCCATTTL6 Reference: DTE Gas Company, Attention:
Corporate Credit Services, Transit 76497.
“Agent Parties” has the meaning specified in Section 8.02(b).
“Aggregate Outstanding Credit Exposures” means, at any time, the aggregate of
the Outstanding Credit Exposures of the Lenders.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption.
“Anti-Money Laundering Laws” has the meaning specified in Section 4.01(p).
“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of a Base Rate Advance and such Lender’s
Eurodollar Lending Office in the case of a Eurodollar Rate Advance.
“Applicable Margin” means, as of any date, (i) with respect to all Base Rate
Advances, 0.00% rate per annum, and (ii) with respect to all Eurodollar Rate
Advances, 1.00% per annum.
“Approved Fund” means any Person (other than a natural person) that (a) is
engaged in making, purchasing, holding or investing in bank loans and similar
extensions of credit in the ordinary course of its business, (b) has a combined
capital and surplus of at least $500,000,000, and (c) is administered or managed
by (x) a Lender, (y) an Affiliate of a Lender or (z) an entity or an Affiliate
of an entity that administers or manages a Lender.
“Arranger” means Scotiabank, in its capacity as lead arranger and sole book
runner for the credit facility evidenced by this Agreement.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee, and accepted by the Agent, in substantially the
form of Exhibit C hereto or any other form approved by the Agent.
“Audited Statements” means the Consolidated balance sheets of the Borrower as at
December 31, 2019, and the related Consolidated statements of income and cash
flows of the Borrower for the fiscal year then ended, accompanied by the opinion
thereon of the Borrower’s independent public accountants.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.
“Bail-In Legislation” means, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, rule, regulation or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule, and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).
“Bankruptcy Event” means, with respect to any Person, such Person (a) becomes
the subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the Agent,
has taken any action in furtherance of, or indicating its consent to, approval
of, or acquiescence in, any such proceeding or appointment or (b) has a parent
company that has become the subject of a bankruptcy or insolvency proceeding, or
has had a receiver, conservator, trustee, custodian, administrator, assignee for
the benefit of creditors or similar Person charged with reorganization or
liquidation of its business, appointed for it, or has taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in any
such proceeding or appointment; provided that, a Bankruptcy Event shall not
result solely by virtue of any ownership interest, or the acquisition of any
ownership interest, in such Person by a Governmental Authority or
instrumentality thereof; provided, further, that such ownership interest does
not result in or provide such Person with immunity from the jurisdiction of
courts within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Person (or such Governmental Authority
or instrumentality) to reject, repudiate, disavow or disaffirm any contracts or
agreements made by such Person.
“Base Rate” means, for any day, a rate per annum equal to the greatest of
(a) the Prime Rate in effect on such day, (b) the Federal Funds Rate in effect
on such day plus ½ of 1% and (c) the Eurodollar Rate for a one month Interest
Period on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1%, provided that the Eurodollar Rate for any day
shall be based on the LIBOR Rate at approximately 11:00 a.m. London time on such
day, subject to the interest rate floors set forth therein; provided further,
that if the Base Rate shall be less than zero, such rate shall be deemed to be
zero for the purposes of this Agreement. Any change in the Base Rate due to a
change in the Prime Rate, the Federal Funds Rate or the Eurodollar Rate shall be
effective from and including the effective date of such change in the Prime
Rate, the Federal Funds Rate or the Eurodollar Rate, respectively.
“Base Rate Advance” means an Advance that bears interest as provided in
Section 2.06(a)(i).
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership or control as required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in Section 4975 of the Internal Revenue Code to which Section 4975 of
the Internal Revenue Code applies, and (c) any Person whose assets include (for
purposes of the Plan Asset Regulations or otherwise for purposes of Title I of
ERISA or Section 4975 of the Internal Revenue Code) the assets of any such
“employee benefit plan” or “plan”.
“Borrower” has the meaning specified in the recital of parties to this
Agreement.
“Borrowing” means a borrowing consisting of simultaneous Advances of the same
Type and (in the case of Eurodollar Rate Advances) having the same Interest
Period, made by each of the Lenders pursuant to Section 2.01.
“Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York City or Chicago, Illinois and, if the
applicable Business Day relates to any Eurodollar Rate Advances, on which
dealings are carried on in the London interbank market.
“Capitalization” means the sum of (a) Total Funded Debt plus (b) Consolidated
Net Worth.
“Commitment” means, for each Lender, the obligation of such Lender to make
Advances to the Borrower on the Effective Date in an aggregate amount not
exceeding the amount set forth opposite such Lender’s name on Schedule I hereto.
“Communications” has the meaning specified in Section 8.02(b).
“Confidential Information” means information that the Borrower furnishes to the
Agent or any Lender designated as confidential, but does not include any such
information that is or becomes generally available to the public or that is or
becomes available to the Agent or such Lender from a source other than the
Borrower.
“Consolidated” refers to the consolidation of accounts in accordance with GAAP.
“Consolidated Net Worth” means, as of any date of determination, the
consolidated total stockholders’ equity, including capital stock (but excluding
treasury stock and capital stock subscribed and unissued), additional paid-in
capital and retained earnings (but excluding the Excluded Pension Effects) of
the Borrower and its Subsidiaries determined in accordance with GAAP.
“Convert”, “Conversion” and “Converted” each refers to a conversion of Advances
of one Type into Advances of the other Type pursuant to Section 2.07 or 2.08.
“Credit Extension” means the making of an Advance.
“Debt” of any Person means, without duplication, (a) all indebtedness of such
Person for borrowed money, (b) all obligations of such Person for the deferred
purchase price of property or services (other than trade payables not overdue by
more than 60 days incurred in the ordinary course of such Person’s business),
(c) all obligations of such Person evidenced by notes, bonds, debentures or
other similar instruments, (d) all obligations of such Person created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property), (e) all obligations of such Person as
lessee under leases that have been or should be, in accordance with GAAP,
recorded as capital leases, (f) all obligations, contingent or otherwise, of
such Person in respect of acceptances, letters of credit or similar extensions
of credit, (g) all obligations of such Person in respect of Hedge Agreements,
(h) all Debt of others referred to in clauses (a) through (g) above or
clause (i) below guaranteed directly or indirectly in any manner by such Person,
or in effect guaranteed directly or indirectly by such Person through an
agreement (1) to pay or purchase such Debt or to advance or supply funds for the
payment or purchase of such Debt, (2) to purchase, sell or lease (as lessee or
lessor) property, or to purchase or sell services, primarily for the purpose of
enabling the debtor to make payment of such Debt or to assure the holder of such
Debt against loss, (3) to supply funds to or in any other manner invest in the
debtor (including any agreement to pay for property or services irrespective of
whether such property is received or such services are rendered) or
(4) otherwise to assure a creditor against loss (all such obligations under this
clause (h) being “Guaranteed Obligations”), and (i) all Debt referred to in
clauses (a) through (h) above secured by (or for which the holder of such Debt
has an existing right, contingent or otherwise, to be secured by) any Lien on
property (including, without limitation, accounts and contract rights) owned by
such Person, even though such Person has not assumed or become liable for the
payment of such Debt. See the definition of “Nonrecourse Debt” below.
“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.
“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Advances, or (ii) pay over to the Agent or any other Lender any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such failure is the result of such Lender’s good faith determination that a
condition precedent to funding (specifically identified and including the
particular default, if any) has not been satisfied, (b) has notified the
Borrower, the Agent or any other Lender in writing, or has made a public
statement to the effect, that it does not intend or expect to comply with any of
its funding obligations under this Agreement (unless, in the good faith
determination of the Agent, such position is based on such Lender’s good faith
determination that a condition precedent to funding a loan under this Agreement
cannot be satisfied) or generally under other agreements in which it commits to
extend credit, (c) has failed, within three Business Days after request by the
Agent or any other Lender, acting in good faith, to provide a certification in
writing from an authorized officer of such Lender that it will comply with its
obligations to fund prospective Advances, provided that such Lender shall cease
to be a Defaulting Lender pursuant to this clause (c) upon the Agent’s and
Borrower’s receipt of such certification, or (d) has become the subject of (i) a
Bankruptcy Event; provided that, if a Bankruptcy Event shall have occurred with
respect to a Lender solely by reason of events relating to a parent company of
such Lender, the Agent may, in its discretion, determine that such Lender is not
a “Defaulting Lender” if and for so long as the Agent is satisfied that such
Lender will continue to perform its funding obligations hereunder or (ii) a
Bail-In Action.
“Designating Lender” has the meaning specified in Section 8.07(h).
“Disclosed Litigation” has the meaning specified in Section 4.01(f).
“Dividing Person” has the meaning assigned to it in the definition of
“Division”.
“Division” means the division of the assets, liabilities and/or obligations of a
Person (the “Dividing Person”) among two or more Persons (whether pursuant to a
“plan of division” or similar arrangement), which may or may not include the
Dividing Person and pursuant to which the Dividing Person may or may not
survive.
“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender as such Lender may from time to time specify to the Borrower and the
Agent.
“DTE Electric” means DTE Electric Company, a Michigan corporation wholly owned
by DTE Energy.
“DTE Energy” means DTE Energy Company, a Michigan corporation.
“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Effective Date” has the meaning specified in Section 3.01.
“Electronic Signature” means an electronic sound, symbol or process attached to,
or associated with, a contract or other record and adopted by a Person with the
intent to sign, authenticate or accept such contract or record.
“Electronic System” means any electronic system, including (i) e‑mail,
(ii) e-fax, (iii) Intralinks®, Syndtrak®, ClearPar®, DebtDomain® and (iv) any
other Internet or extranet-based site, whether such electronic system is owned,
operated or hosted by the Agent and any of its Related Parties or any other
Person, providing for access to data protected by passcodes or other security
system.
“Eligible Assignee” means (i) a Lender; (ii) an Affiliate of a Lender; (iii) a
commercial bank organized under the laws of the United States, or any State
thereof, and having a combined capital and surplus of at least $500,000,000;
(iv) a savings and loan association or savings bank organized under the laws of
the United States, or any State thereof, and having a combined capital and
surplus of at least $500,000,000; (v) a commercial bank organized under the laws
of any other country that is a member of the Organization for Economic
Cooperation and Development or has concluded special lending arrangements with
the International Monetary Fund associated with its General Arrangements to
Borrow, or a political subdivision of any such country, and having a combined
capital and surplus of at least $500,000,000, so long as such bank is acting
through a branch or agency located in the United States; (vi) the central bank
of any country that is a member of the Organization for Economic Cooperation and
Development; (vii) a finance company, insurance company or other financial
institution or fund (whether a corporation, partnership, trust or other entity)
that is engaged in making, purchasing or otherwise investing in commercial loans
in the ordinary course of its business and having a combined capital and surplus
of at least $500,000,000; (viii) an Approved Fund; and (ix) any other Person
approved by the Agent and, so long as no Event of Default shall be continuing,
the Borrower, such approval not to be unreasonably withheld or delayed by either
party; provided, however, that no Ineligible Institution shall qualify as an
Eligible Assignee.
“Environmental Action” means any action, suit, demand, demand letter, claim,
notice of non-compliance or violation, notice of liability or potential
liability, investigation, proceeding, consent order or consent agreement
relating in any way to any Environmental Law, Environmental Permit or Hazardous
Materials or arising from alleged injury or threat of injury to the environment,
including, without limitation, (a) by any governmental or regulatory authority
for enforcement, cleanup, removal, response, remedial or other actions or
damages and (b) by any governmental or regulatory authority or any third party
for damages, contribution, indemnification, cost recovery, compensation or
injunctive relief.
“Environmental Law” means any federal, state, local or foreign statute, law,
ordinance, rule, regulation, code, order, judgment, decree or judicial or agency
interpretation, policy or guidance relating to pollution or protection of the
environment or natural resources, including, without limitation, those relating
to the use, handling, transportation, treatment, storage, disposal, release or
discharge of Hazardous Materials.
“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.
“ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of the Borrower’s controlled group, or under common control with the
Borrower, within the meaning of Section 414 of the Internal Revenue Code.
“ERISA Event” means (a) (i) the occurrence of a reportable event, within the
meaning of Section 4043 of ERISA, with respect to any Plan unless the 30-day
notice requirement with respect to such event has been waived by the PBGC, or
(ii) the requirements of subsection (1) of Section 4043(b) of ERISA (without
regard to subsection (2) of such Section) are met with respect to a contributing
sponsor, as defined in Section 4001(a)(13) of ERISA, of a Plan, and an event
described in paragraph (9), (10), (11), (12) or (13) of Section 4043(c) of ERISA
is reasonably expected to occur with respect to such Plan within the following
30 days; (b) the application for a minimum funding waiver with respect to a
Plan; (c) the provision by the administrator of any Plan of a notice of intent
to terminate such Plan pursuant to Section 4041(a)(2) of ERISA (including any
such notice with respect to a plan amendment referred to in Section 4041(e) of
ERISA); (d) the cessation of operations at a facility of the Borrower or any
ERISA Affiliate in the circumstances described in Section 4062(e) of ERISA;
(e) the withdrawal by the Borrower or any ERISA Affiliate from a Multiple
Employer Plan during a plan year for which it was a substantial employer, as
defined in Section 4001(a)(2) of ERISA; (f) the conditions for the imposition of
a lien under Section 302(f) of ERISA shall have been met with respect to any
Plan; (g) the adoption of an amendment to a Plan requiring the provision of
security to such Plan pursuant to Section 307 of ERISA; or (h) the institution
by the PBGC of proceedings to terminate a Plan pursuant to Section 4042 of
ERISA, or the occurrence of any event or condition described in Section 4042 of
ERISA that constitutes grounds for the termination of, or the appointment of a
trustee to administer, a Plan.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.
“Eurodollar Lending Office” means, with respect to any Lender, the office of
such Lender as such Lender may from time to time specify to the Borrower and the
Agent.
“Eurodollar Rate” means, for any Interest Period for each Eurodollar Rate
Advance comprising part of the same Borrowing, an interest rate per annum equal
to the rate per annum obtained by dividing (a) the LIBOR Rate by (b) a
percentage equal to 100% minus the Eurodollar Rate Reserve Percentage.
“Eurodollar Rate Advance” means an Advance that bears interest as provided in
Section 2.06(a)(ii).
“Eurodollar Rate Reserve Percentage” means a fraction (expressed as a decimal),
the numerator of which is the number one and the denominator of which is the
number one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board of Governors of the Federal Reserve System of the
United States (together with any successor thereto, the “Board”) to which the
Agent is subject for eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D of the
Board. Advances bearing interest based on the Eurodollar Rate shall be deemed to
constitute eurocurrency funding and to be subject to such reserve requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under such Regulation D of the Board
or any comparable regulation. The Eurodollar Rate Reserve Percentage shall be
adjusted automatically on and as of the effective date of any change in any
reserve percentage.
“Events of Default” has the meaning specified in Section 6.01.
“Excluded Pension Effects” means the non-cash effects on Consolidated Net Worth
resulting from the implementation of FASB Statement of Financial Accounting
Standards No. 158, Employers’ Accounting for Defined Benefit Pension and Other
Postretirement Plans, an amendment of FASB Statements No. 87, 88, 106, and
132(R), dated September 2006.
“Excluded Short-Term Debt” means Debt of the Borrower or any of its Subsidiaries
having an original maturity of not more than 365 days in an aggregate amount of
not more than $450,000,000.
“Existing Mortgage” has the meaning specified in Section 5.02(a)(vi).
“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof, any agreement
entered into pursuant to Section 1471(b)(1) of the Internal Revenue Code and any
fiscal or regulatory legislation, rules or practices adopted pursuant to any
intergovernmental agreement, treaty or convention among Governmental Authorities
and implementing such Sections of the Internal Revenue Code.
“Federal Funds Rate” means, for any day, the weighted average (rounded upwards,
if necessary, to the next 1/100 of 1%) of the rates on overnight Federal funds
transactions with members of the Federal Reserve System, as published on the
next succeeding Business Day by the Federal Reserve Bank of New York, or, if
such rate is not so published for any day that is a Business Day, the average
(rounded upwards, if necessary, to the next 1/100 of 1%) of the quotations for
such day for such transactions received by the Agent from three Federal funds
brokers of recognized standing selected by it; provided, that, if the Federal
Funds Rate shall be less than zero, such rate shall be deemed to be zero for
purposes of this Agreement.
“Financial Officer” of any Person means the chief executive officer, president,
chief financial officer, any vice president, controller, assistant controller,
treasurer or any assistant treasurer of such Person.
“Funded Debt” means, as to any Person, without duplication: (a) all Debt of such
Person for borrowed money or which has been incurred in connection with the
acquisition of assets (excluding (i) contingent reimbursement obligations in
respect of letters of credit and bankers’ acceptances, (ii) Nonrecourse Debt,
(iii) Junior Subordinated Debt, (iv) Mandatorily Convertible Securities, and
(v) Hybrid Equity Securities), (b) all capital lease obligations of such Person
and (c) all Guaranteed Obligations of Funded Debt of other Persons.
“GAAP” means generally accepted accounting principles in the United States of
America.
“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank) and any group or body charged with setting financial
accounting or regulatory capital rules or standards (including, without
limitation, the Financial Accounting Standards Board, the Bank for International
Settlements or the Basel Committee on Banking Supervision or any successor or
similar authority to any of the foregoing).
“Guaranteed Obligations” has the meaning specified in clause (h) of the
definition of “Debt”.
“Hazardous Materials” means (a) petroleum and petroleum products, by-products or
breakdown products, radioactive materials, asbestos-containing materials,
polychlorinated biphenyls and radon gas and (b) any other chemicals, materials
or substances designated, classified or regulated as hazardous or toxic or as a
pollutant or contaminant under any Environmental Law.
“Hedge Agreements” means interest rate swap, cap or collar agreements, interest
rate future or option contracts, currency swap agreements, currency future or
option contracts and other similar agreements.
“Hybrid Equity Securities” means any securities issued by the Borrower or its
Subsidiary or a financing vehicle of the Borrower or its Subsidiary that (i) are
classified as possessing a minimum of “intermediate equity content” by S&P,
Basket C equity credit by Moody’s, and 50% equity credit by Fitch and
(ii) require no repayments or prepayments and no mandatory redemptions or
repurchases, in each case, prior to at least 91 days after the repayment in full
of the Advances and all other amounts due under this Agreement.
“Identified Reports on Form 8‑K” means those certain reports of DTE Energy on
Form 8‑K filed or furnished with the Securities and Exchange Commission on
January 31, February 5, February 20, March 6 (two filings), March 24, March 25
and March 30, 2020.
“Impacted Interest Period” has the meaning specified in the definition of “LIBOR
Rate”.
“Incremental Term Loans” has the meaning specified in Section 2.04(b).
“Ineligible Institution” means (a) a natural person, (b) a Defaulting Lender,
(c) the Borrower, any of its Subsidiaries or any of its Affiliates, or (d) a
company, investment vehicle or trust for, or owned and operated for the primary
benefit of, a natural person or relative(s) thereof.
“Initial Lenders” has the meaning specified in the recital of parties to this
Agreement.
“Interest Period” means, for each Eurodollar Rate Advance comprising part of the
same Borrowing, the period commencing on the date of such Eurodollar Rate
Advance or the date of the Conversion of any Base Rate Advance into such
Eurodollar Rate Advance and ending on the last day of the period selected by the
Borrower pursuant to the provisions below and, thereafter, with respect to
Eurodollar Rate Advances, each subsequent period commencing on the last day of
the immediately preceding Interest Period and ending on the last day of the
period selected by the Borrower pursuant to the provisions below. The duration
of each such Interest Period shall be one week, one month, two months, three
months or six months, as the Borrower may, upon notice received by the Agent not
later than 11:00 A.M. (New York City time) on the third Business Day prior to
the first day of such Interest Period, select; provided, however, that:
(i)    the Borrower may not select any Interest Period that ends after the
Termination Date then in effect;
(ii)    Interest Periods commencing on the same date for Eurodollar Rate
Advances comprising part of the same Borrowing shall be of the same duration;
(iii)    whenever the last day of any Interest Period would otherwise occur on a
day other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided, however, that,
if such extension would cause the last day of such Interest Period (other than
an Interest Period of one week) to occur in the next following calendar month,
the last day of such Interest Period shall occur on the next preceding Business
Day; and
(iv)    whenever the first day of any Interest Period (other than an Interest
Period of one week) occurs on a day of an initial calendar month for which there
is no numerically corresponding day in the calendar month that succeeds such
initial calendar month by the number of months equal to the number of months in
such Interest Period, such Interest Period shall end on the last Business Day of
such succeeding calendar month.
“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.
“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum determined by the Agent (which determination shall be conclusive and
binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBOR Screen Rate for the
longest period (for which the LIBOR Screen Rate is available for the applicable
currency) that is shorter than the Impacted Interest Period and (b) the LIBOR
Screen Rate for the shortest period (for which the LIBOR Screen Rate is
available for the applicable currency) that exceeds the Impacted Interest
Period, in each case, at such time.
“Junior Subordinated Debt” means (a) subordinated junior deferrable interest
debentures of the Borrower, (b) the related preferred securities, if applicable,
of Subsidiaries of the Borrower and (c) the related subordinated guarantees, if
applicable, of the Borrower, in each case, from time to time outstanding.
“Lender Supplement” has the meaning specified in Section 2.04(b).
“Lenders” means the Initial Lenders and each Person that shall become a party
hereto pursuant to Section 8.07(a), (b) and (c).
“LIBO Successor Rate” has the meaning specified in Section 2.07(g).
“LIBO Successor Rate Conforming Changes” means, with respect to any proposed
LIBO Successor Rate, any conforming changes to the definitions of Base Rate and
Interest Period and any defined terms used therein, timing and frequency of
determining rates and making payments of interest and other administrative
matters as may be appropriate, in the reasonable discretion of the Agent, to
reflect the adoption of such LIBO Successor Rate and to permit the
administration thereof by the Agent in a manner substantially consistent with
market practice (or, if the Agent determines that adoption of any portion of
such market practice is not administratively feasible or that no market practice
for the administration of such LIBO Successor Rate exists, in such other manner
of administration as the Agent determines in consultation with the Borrower).
“LIBOR Rate” means, for any Interest Period for each Eurodollar Rate Advance
comprising part of the same Borrowing, the London interbank offered rate as
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate) for Dollars for a period equal in length
to such Interest Period as displayed on the Bloomberg screen for Dollar LIBOR
related to the term of the applicable Interest Period or, in the event such rate
does not appear on either of such Bloomberg pages, on any successor or
substitute page on such screen that displays such rate, or on the appropriate
page of such other information service that publishes such rate as shall be
selected by the Agent from time to time in its reasonable discretion (in each
case the “LIBOR Screen Rate”; and such information service being the “Service”)
at approximately 11:00 a.m., London time, two (2) Business Days prior to the
commencement of such Interest Period; provided that, if the LIBOR Screen Rate
shall be less than zero, such rate shall be deemed to be zero for the purposes
of this Agreement; provided, further, that if a LIBOR Screen Rate shall not be
available at such time for such Interest Period (the “Impacted Interest
Period”), then the LIBOR Rate for such Interest Period shall be the Interpolated
Rate; provided, that, if any Interpolated Rate shall be less than zero, such
rate shall be deemed to be zero for the purposes of this Agreement.
“LIBOR Screen Rate” has the meaning specified in the definition of LIBOR Rate.
“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement, including, without
limitation, the lien or retained security title of a conditional vendor and any
easement, right of way or other encumbrance on title to real property.
“Loan Documents” means this Agreement and the Notes.
“Mandatorily Convertible Securities” means any mandatorily convertible
equity-linked securities issued by the Borrower or its Subsidiary, so long as
the terms of such securities require no repayments or prepayments and no
mandatory redemptions or repurchases, in each case prior to at least 91 days
after the repayment in full of the Advances and all other amounts due under this
Agreement.
“Material Adverse Change” means any material adverse change in the business,
condition (financial or otherwise), operations, performance or properties of the
Borrower and its Subsidiaries taken as a whole.
“Material Adverse Effect” means a material adverse effect on (a) the business,
condition (financial or otherwise), operations, performance or properties of the
Borrower and its Subsidiaries taken as a whole, or (b) the ability of the
Borrower to perform its obligations under any Loan Document to which it is a
party.
“Moody’s” means Moody’s Investors Service, Inc.
“Moody’s Rating” means, at any time, the rating issued by Moody’s and then in
effect with respect to the Borrower’s senior unsecured long-term debt securities
without third-party credit enhancement.
“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate is
making or accruing an obligation to make contributions, or has within any of the
preceding five plan years made or accrued an obligation to make contributions.
“Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
Borrower or any ERISA Affiliate and at least one Person other than the Borrower
and the ERISA Affiliates or (b) was so maintained and in respect of which the
Borrower or any ERISA Affiliate could have liability under Section 4064 or 4069
of ERISA in the event such plan has been or were to be terminated.
“Nonrecourse Debt” means Debt of the Borrower or any of its Subsidiaries in
respect of which no recourse may be had by the creditors under such Debt against
the Borrower or such Subsidiary in its individual capacity or against the assets
of the Borrower or such Subsidiary, other than (a) to assets which were
purchased or refinanced by the Borrower or such Subsidiary with the proceeds of
such Debt, (b) to the proceeds of such assets, or (c) if such assets are held by
a Subsidiary formed solely for such purpose, to such Subsidiary or the equity
interests in such Subsidiary.
“Note” has the meaning specified in Section 2.17.
“Notice of Borrowing” has the meaning specified in Section 2.02(a).
“Obligations” means all unpaid principal of and accrued and unpaid interest on
Advances, all accrued and unpaid fees and all expenses, reimbursements,
indemnities and other obligations of the Borrower to the Lenders or to any
Lender, the Agent or any indemnified party arising under the Loan Documents.
“Other Taxes” has the meaning specified in Section 2.13(b).
“Outstanding Credit Exposure” means, as to any Lender at any time the aggregate
principal amount of its Advances outstanding at such time.
“Participant Register” has the meaning specified in Section 8.07(e).
“PATRIOT Act” has the meaning specified in Section 3.01(f).
“PBGC” means the Pension Benefit Guaranty Corporation (or any successor).
“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.
“Plan” means a Single Employer Plan or a Multiple Employer Plan.
“Plan Asset Regulations” means 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA.
“Platform” has the meaning specified in Section 8.02(b).
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Scotiabank as its prime rate in effect at its principal office in New
York City; each change in the Prime Rate shall be effective from and including
the date such change is publicly announced as being effective.
“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned by such
Person.
“PTE” means a prohibited transaction class exemption issued by the
U.S. Department of Labor, as any such exemption may be amended from time to
time.
“Receivables Purchase Documents” means those documents entered into in
connection with any series of receivables purchase or sale agreements generally
consistent with terms contained in comparable structured finance transactions
pursuant to which the Borrower or any of its Subsidiaries, in their respective
capacities as sellers or transferors of any receivables, sell or transfer to
SPCs all of their respective rights, title and interest in and to certain
receivables for further sale or transfer to other purchasers of or investors in
such assets (and the other documents, instruments and agreements executed in
connection therewith), as any such agreements may be amended, restated,
supplemented or otherwise modified from time to time, or any replacement or
substitution therefor.
“Receivables Purchase Facility” means any securitization facility made available
to the Borrower or any of its Subsidiaries, pursuant to which receivables of the
Borrower or any of its Subsidiaries are transferred to one or more SPCs, and
thereafter to certain investors, pursuant to the terms and conditions of the
Receivables Purchase Documents.
“Register” has the meaning specified in Section 8.07(d).
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents, advisors
and representatives of such Person and such Person’s Affiliates.
“Required Lenders” means, subject to Section 2.18, at any time, Lenders owed
more than fifty percent (50%) of the Aggregate Outstanding Credit Exposures at
such time; provided that at all times when two or more Lenders (excluding
Defaulting Lenders) are party to this Agreement, the term “Required Lenders”
shall in no event mean less than two Lenders.
“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.
“S&P” means Standard & Poor’s Ratings, a subsidiary of S&P Global Inc., or any
successor thereof.
“S&P Rating” means, at any time, the rating issued by S&P and then in effect
with respect to the Borrower’s senior unsecured long-term debt securities
without third-party credit enhancement.
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the
U.S. Department of the Treasury or the U.S. Department of State, or (b) the
United Nations Security Council, the European Union, Her Majesty’s Treasury of
the United Kingdom or other relevant sanctions authority.
“Sanctioned Country” means, at any time, a country or territory which is, or
whose government is, the subject or target of any Sanctions (at the date of this
Agreement, Crimea, Cuba, Iran, North Korea and Syria).
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or by the European Union
or any EU member state, Her Majesty’s Treasury of the United Kingdom or other
relevant sanctions authority, (b) any Person operating, organized or resident in
a Sanctioned Country, (c) any Person owned or controlled by any such Person or
Persons described in the foregoing clauses (a) and (b) or (d) any Person
otherwise subject to any Sanctions.
“Scotiabank” has the meaning specified in the recital of parties to this
Agreement.
“SEC Reports” means the following reports and financial statements:
(i)    DTE Energy’s Annual Report on Form 10‑K for the year ended December 31,
2019, as filed with or sent to the Securities and Exchange Commission; and
(ii)    the Identified Reports on Form 8‑K, including therein the Audited
Statements of the Borrower.
“Service” has the meaning specified in the definition of “LIBOR Rate”.
“Significant Subsidiary” means any Subsidiary of the Borrower (A) the total
assets (after intercompany eliminations) of which exceed 30% of the total assets
of the Borrower and its Subsidiaries or (B) the net worth of which exceeds 30%
of the Consolidated Net Worth, in each case as shown on the audited Consolidated
financial statements of the Borrower as of the end of the fiscal year
immediately preceding the date of determination.
“Single Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
Borrower or any ERISA Affiliate and no Person other than the Borrower and the
ERISA Affiliates or (b) was so maintained and in respect of which the Borrower
or any ERISA Affiliate could have liability under Section 4069 of ERISA in the
event such plan has been or were to be terminated.
“SPC” means any special purpose entity established for the purpose of purchasing
receivables in connection with a receivables securitization transaction
permitted under the terms of this Agreement.
“SPV” has the meaning specified in Section 8.07(h).
“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, trust or estate of which (or in which) more than 50%
of (a) the issued and outstanding capital stock having ordinary voting power to
elect a majority of the Board of Directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such limited
liability company, partnership or joint venture or (c) the beneficial interest
in such trust or estate is at the time directly owned or controlled by such
Person, by such Person and one or more of its other Subsidiaries or by one or
more of such Person’s other Subsidiaries.
“Taxes” has the meaning specified in Section 2.13(a).
“Termination Date” means the earlier of (a) April 2, 2021, and (b) the date all
of the Aggregate Outstanding Credit Exposures, all interest and all other
Obligations shall become and be due and payable pursuant to Section 6.01.
“Total Funded Debt” means all Funded Debt of the Borrower and its Consolidated
Subsidiaries, on a consolidated basis, as determined in accordance with GAAP.
“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person subject to IFPRU 11.6 of
the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.
“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.
“Voting Stock” means capital stock issued by a corporation, or equivalent
interests in any other Person, the holders of which are ordinarily, in the
absence of contingencies, entitled to vote for the election of directors (or
persons performing similar functions) of such Person, even if the right so to
vote has been suspended by the happening of such a contingency.
“Withdrawal Liability” has the meaning specified in Part I of Subtitle E of
Title IV of ERISA.
“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.

SECTION 1.02    Computation of Time Periods. In this Agreement in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including” and the words “to” and “until” each
mean “to but excluding”.

SECTION 1.03    Accounting Terms. Except as otherwise expressly provided herein,
all terms of an accounting or financial nature shall be construed in accordance
with GAAP, as in effect from time to time; provided that, if the Borrower
notifies the Agent that the Borrower requests an amendment to any provision
hereof to eliminate the effect of any change occurring after the date hereof in
GAAP or in the application thereof on the operation of such provision (or if the
Agent notifies the Borrower that the Required Lenders request an amendment to
any provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith. Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made (i) without
giving effect to any election under Accounting Standards Codification 825-10-25
(formerly referred to as Statement of Financial Accounting Standards 159) (or
any other Financial Accounting Standard having a similar result or effect) to
value any Debt or other liabilities of DTE Energy or any of its Subsidiaries at
“fair value”, as defined therein and (ii) without giving effect to any treatment
of Debt in respect of convertible debt instruments under Accounting Standards
Codification 470-20 (or any other Accounting Standards Codification or Financial
Accounting Standard having a similar result or effect) to value any such Debt in
a reduced or bifurcated manner as described therein, and such Debt shall at all
times be valued at the full stated principal amount thereof.

ARTICLE II:     AMOUNTS AND TERMS OF THE ADVANCES

SECTION 2.01    Commitment. Each Lender severally agrees, on the terms and
conditions hereinafter set forth, to make Advances in U.S. dollars to the
Borrower on the Effective Date in an amount equal to such Lender’s Commitment.
The Borrowing on the Effective Date shall be in an aggregate amount of
$5,000,000 or an integral multiple of $1,000,000 in excess thereof, and shall
consist of Advances of the same Type made on the Effective Date by the Lenders
ratably according to their respective Commitments. Amounts repaid or prepaid in
respect of Advances may not be reborrowed.

SECTION 2.02    Making the Advances. (a) The Borrowing on the Effective Date
shall be made on notice, given not later than 11:00 A.M. (New York City time) on
the third Business Day prior to the Effective Date in the case of a Borrowing
consisting of Eurodollar Rate Advances, or 1:00 P.M. (New York City time) on the
Effective Date in the case of a Borrowing consisting of Base Rate Advances, by
the Borrower to the Agent, which shall give to each Lender prompt notice thereof
by telecopier or telex. Each such notice of a Borrowing (a “Notice of
Borrowing”) shall be by telephone, confirmed immediately in writing signed by a
Financial Officer in substantially the form of Exhibit B hereto, specifying
therein the requested (i) date of such Borrowing (which shall be the Effective
Date), (ii) Type of Advances comprising such Borrowing, (iii) aggregate amount
of such Borrowing, (iv) in the case of a Borrowing consisting of Eurodollar Rate
Advances, initial Interest Period for each such Advance and (v) wire transfer
instructions. Each Lender shall, before 12:00 noon (New York City time) on the
Effective Date (or, in the case of any Notice of Borrowing with respect to a
Base Rate Advance given on or after 10:00 A.M. (New York City time) but on or
before 1:00 P.M. (New York City time) on the Effective Date, before 3:00 P.M.
(New York City time) on the Effective Date), make available for the account of
its Applicable Lending Office to the Agent at the Agent’s Account, in same day
funds, such Lender’s ratable portion of such Borrowing. After the Agent’s
receipt of such funds and upon fulfillment of the applicable conditions set
forth in Article III, the Agent will make such funds available to the Borrower
as specified in the Notice of Borrowing.
(a)    Anything in subsection (a) above to the contrary notwithstanding, (i) the
Borrower may not select Eurodollar Rate Advances for any Borrowing if the
aggregate amount of such Borrowing is less than $5,000,000 or if the obligation
of the Lenders to make Eurodollar Rate Advances shall then be suspended pursuant
to Section 2.07 or 2.11(a) and (ii) at no time shall the aggregate number of all
Borrowings comprising Eurodollar Rate Advances outstanding hereunder be greater
than five.
(b)    Each Notice of Borrowing shall be irrevocable and binding on the
Borrower. In the case of any Borrowing that the related Notice of Borrowing
specifies is to be comprised of Eurodollar Rate Advances, the Borrower shall
indemnify each Lender against any loss, cost or expense incurred by such Lender
as a result of any failure to fulfill on or before the date specified in such
Notice of Borrowing for such Borrowing the applicable conditions set forth in
Article III, including, without limitation, any loss (excluding loss of
anticipated profits), cost or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Lender to fund the
Advance to be made by such Lender as part of such Borrowing when such Advance,
as a result of such failure, is not made on such date.
(c)    Unless the Agent shall have received notice from a Lender prior to the
time of any Borrowing that such Lender will not make available to the Agent such
Lender’s ratable portion of such Borrowing, the Agent may assume that such
Lender has made such portion available to the Agent on the date of such
Borrowing in accordance with subsection (a) of this Section 2.02 and the Agent
may, in reliance upon such assumption, make available to the Borrower on such
date a corresponding amount. If and to the extent that such Lender shall not
have so made such ratable portion available to the Agent, such Lender and the
Borrower severally agree to repay to the Agent forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to the Borrower until the date such amount is
repaid to the Agent, at (i) in the case of the Borrower, the interest rate
applicable at the time to Advances comprising such Borrowing and (ii) in the
case of such Lender, the Federal Funds Rate. If such Lender shall repay to the
Agent such corresponding amount, such amount so repaid shall constitute such
Lender’s Advance as part of such Borrowing for purposes of this Agreement.
(d)    The failure of any Lender to make the Advance to be made by it as part of
any Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Advance on the date of such Borrowing, but no Lender shall
be responsible for the failure of any other Lender to make the Advance to be
made by such other Lender on the date of any Borrowing.

SECTION 2.03    Fees.
(a)    [Reserved].
(b)    Agent’s Fees. The Borrower shall pay to the Agent for its own account
such fees as may from time to time be agreed between the Borrower and the Agent.
(c)    [Reserved].

SECTION 2.04    Termination of the Commitments; Incremental Term Loans.
(a)    Unless previously terminated, the Commitments shall terminate at the
earlier of (i) upon funding the Advances on the Effective Date and (ii) 5:00
p.m., New York City time, on the Effective Date.
(b)    At any time prior to the Termination Date, the Borrower may, on the terms
set forth below, request that additional term loans hereunder be made (each, an
“Incremental Term Loan”), and each Lender may, in its sole and individual
discretion, agree to provide such Incremental Term Loan; provided, however, that
(i) any Incremental Term Loan hereunder may only be made at a time when no
Default shall have occurred and be continuing and (ii) in no event shall the
aggregate Advances hereunder exceed $200,000,000 in the aggregate. In the event
of such a requested Incremental Term Loan, any Lender or other financial
institution which the Borrower and the Agent invite to become a Lender may set
the amount of its Incremental Term Loan at an amount agreed to by the Borrower
and the Agent. In the event that the Borrower and one or more Lenders (or other
financial institutions) shall agree upon such an Incremental Term Loan, (i) the
Borrower, the Agent and each Lender or other financial institution entering into
an Incremental Term Loan shall enter into a supplement to this Agreement (each,
a “Lender Supplement”) substantially in the form of Exhibit G setting forth,
among other things, the amount of the Incremental Term Loan of such Lender or
other financial institution, as applicable, and (ii) the Borrower shall furnish,
if requested, new or amended and restated Notes, as applicable, to each Lender
or other financial institution, as applicable. No such Lender Supplement shall
require the approval or consent of any other Lender. Upon the execution and
delivery of such Lender Supplement as provided above and the occurrence of the
Effective Date specified therein, and upon satisfaction of such other conditions
as the Agent may reasonably specify, this Agreement shall be deemed to be
amended accordingly.

SECTION 2.05    Repayment of Credit Extensions. The Borrower shall repay to the
Agent for the ratable account of the Lenders on the Termination Date the
Aggregate Outstanding Credit Exposures and all other unpaid Obligations.

SECTION 2.06    Interest on Advances. (a) Scheduled Interest. The Borrower shall
pay interest on the unpaid principal amount of each Advance owing to each Lender
from the date of such Advance until such principal amount shall be paid in full,
at the following rates per annum:
(i)    Base Rate Advances. During such periods as such Advance is a Base Rate
Advance, a rate per annum equal at all times to the sum of (x) the Base Rate in
effect from time to time plus (y) the Applicable Margin in effect from time to
time, payable in arrears quarterly on the last Business Day of each March, June,
September and December during such periods and on the date such Base Rate
Advance shall be Converted or paid in full.
(ii)    Eurodollar Rate Advances. During such periods as such Advance is a
Eurodollar Rate Advance, a rate per annum equal at all times during each
Interest Period for such Advance to the sum of (x) the Eurodollar Rate for such
Interest Period for such Advance plus (y) the Applicable Margin in effect from
time to time, payable in arrears on the last day of such Interest Period and, if
such Interest Period has a duration of more than three months, on each day that
occurs during such Interest Period every three months from the first day of such
Interest Period and on the date such Eurodollar Rate Advance shall be Converted
or paid in full.
(b)    Default Interest. (i) Upon the occurrence and during the continuance of
an Event of Default, the Borrower shall pay interest on the unpaid principal
amount of each Advance owing to each Lender, payable in arrears on the dates
referred to in clause (a)(i) or (a)(ii) above, at a rate per annum equal at all
times to 2% per annum above the rate per annum required to be paid on such
Advance pursuant to clause (a)(i) or (a)(ii) above, and (ii) the Borrower shall
pay, to the fullest extent permitted by law, interest on the amount of any
interest, fee or other amount payable hereunder that is not paid when due, from
the date such amount shall be due until such amount shall be paid in full,
payable in arrears on the date such amount shall be paid in full and on demand,
at a rate per annum equal at all times to 2% per annum above the rate per annum
required to be paid on Base Rate Advances pursuant to clause (a)(i) above.

SECTION 2.07    Interest Rate Determination. (a) If, prior to the commencement
of any Interest Period for any Eurodollar Rate Advance the Agent determines
(which determination shall be conclusive and binding absent manifest error) that
adequate and reasonable means do not exist for ascertaining the Eurodollar Rate
or the LIBOR Rate, as applicable for such Interest Period, the Agent shall
forthwith so notify the Borrower and the Lenders, whereupon (i) each Eurodollar
Rate Advance will automatically, on the last day of the then existing Interest
Period therefor, Convert into a Base Rate Advance, and (ii) the obligation of
the Lenders to make, or to Convert Advances into, Eurodollar Rate Advances shall
be suspended until the Agent shall notify the Borrower and the Lenders that the
circumstances causing such suspension no longer exist.
(a)    If, with respect to any Eurodollar Rate Advances, the Required Lenders
notify the Agent that the Eurodollar Rate for any Interest Period for such
Eurodollar Rate Advances will not adequately reflect the cost to such Required
Lenders of making, funding or maintaining their respective Eurodollar Rate
Advances for such Interest Period, the Agent shall forthwith so notify the
Borrower and the Lenders, whereupon (i) each Eurodollar Rate Advance will
automatically, on the last day of the then existing Interest Period therefor,
Convert into a Base Rate Advance, and (ii) the obligation of the Lenders to
make, or to Convert Advances into, Eurodollar Rate Advances shall be suspended
until the Agent shall notify the Borrower and the Lenders that the circumstances
causing such suspension no longer exist.
(b)    If the Borrower shall fail to select the duration of any Interest Period
for any Eurodollar Rate Advances in accordance with the provisions contained in
the definition of “Interest Period” in Section 1.01, the Agent will forthwith so
notify the Borrower and the Lenders and such Eurodollar Rate Advances will
automatically, on the last day of the then existing Interest Period therefor,
Convert into Base Rate Advances.
(c)    On the date on which the aggregate unpaid principal amount of Eurodollar
Rate Advances comprising any Borrowing shall be reduced, by payment or
prepayment or otherwise, to less than $5,000,000, such Eurodollar Rate Advances
shall automatically Convert into Base Rate Advances.
(d)    Upon the occurrence and during the continuance of any Event of Default,
(i) each Eurodollar Rate Advance will automatically, on the last day of the then
existing Interest Period therefor, Convert into a Base Rate Advance and (ii) the
obligation of the Lenders to make, or to Convert Advances into, Eurodollar Rate
Advances shall be suspended.
(e)    If the Service is not available or a rate does not timely appear on the
Service:
(i)    the Agent shall forthwith notify the Borrower and the Lenders that the
interest rate cannot be determined for such Eurodollar Rate Advances,
(ii)    with respect to Eurodollar Rate Advances, each such Eurodollar Rate
Advance will automatically, on the last day of the then existing Interest Period
therefor, Convert into a Base Rate Advance (or if such Advance is then a Base
Rate Advance, will continue as a Base Rate Advance), and
(iii)    the obligation of the Lenders to make Eurodollar Rate Advances or to
Convert Advances into Eurodollar Rate Advances shall be suspended until the
Agent shall notify the Borrower and the Lenders that the circumstances causing
such suspension no longer exist.
(f)    Notwithstanding anything to the contrary in this Agreement or any other
Loan Document, if the Agent determines (which determination shall be conclusive
absent manifest error), or the Required Lenders notify the Agent (with a copy to
the Borrower) that the Required Lenders have determined, that:
(i)    a public statement or publication of information by or on behalf of the
administrator of the LIBOR Rate announcing that such administrator has ceased or
will cease to provide the LIBOR Rate, permanently or indefinitely, provided
that, at the time of such statement or publication, there is no successor
administrator that will continue to provide the LIBOR Rate;
(ii)    a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBOR Rate, the U.S. Federal Reserve
System, an insolvency official with jurisdiction over the administrator for the
LIBOR Rate, a resolution authority with jurisdiction over the administrator for
the LIBOR Rate or a court or an entity with similar insolvency or resolution
authority over the administrator for the LIBOR Rate, in each case which states
that the administrator of the LIBOR Rate has ceased or will cease to provide the
LIBOR Rate permanently or indefinitely, provided that, at the time of such
statement or publication, there is no successor administrator that will continue
to provide the LIBOR Rate;
(iii)    a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBOR Rate announcing that the LIBOR
Rate is no longer representative; and/or
(iv)    U.S. dollar-denominated syndicated credit facilities being executed at
such time, or that include language similar to that contained in this Section
2.07, are being executed or amended, as applicable, to incorporate or adopt a
new benchmark interest rate to replace the LIBOR Rate,
then, after such determination by the Agent or receipt by the Agent of such
notice, as applicable, the Agent and the Borrower may amend this Agreement to
replace the LIBOR Rate with an alternate benchmark rate (including any
mathematical or other adjustments to the benchmark (if any) incorporated
therein) that has been broadly accepted by the syndicated loan market in the
United States in lieu of the LIBOR Rate provided, that, if such alternate
benchmark rate as so determined is below zero, it will be deemed to be zero for
purposes of this Agreement (any such proposed rate, a “LIBO Successor Rate”),
together with any proposed LIBO Successor Rate Conforming Changes (but for the
avoidance of doubt, no such replacement or changes shall include a change in the
Applicable Margin) and, notwithstanding anything to the contrary in
Section 8.01, any such amendment shall become effective at 5:00 p.m. (New York
time) on the fifth Business Day after the Agent shall have posted such proposed
amendment to all Lenders and the Borrower unless, prior to such time, Lenders
comprising the Required Lenders have delivered to the Agent notice that such
Required Lenders do not accept such amendment.
If no LIBO Successor Rate has been determined and the circumstances under
clause (i) or (ii) above (and the LIBOR Rate is no longer being provided) or
under clause (iii) above, the obligation of the Lenders to make or maintain
Eurodollar Rate Advances shall be suspended (to the extent of the affected
Eurodollar Rate Advances or Interest Periods). Upon receipt of such notice (a
copy of which notice shall promptly be provided to the Lenders by the
Administrative Agent), the Borrower may revoke any pending request for a
conversion to or continuation of Eurodollar Rate Advances (to the extent of the
affected Eurodollar Rate Advances or Interest Periods) or, failing that, will be
deemed to have converted such request into a request for a Borrowing of Base
Rate Advances in Dollars specified therein without regard to clause (c) of the
definition of Base Rate.

SECTION 2.08    Optional Conversion of Advances. The Borrower may on any
Business Day, upon notice given to the Agent not later than 11:00 A.M. (New York
City time) on the third Business Day prior to the date of the proposed
Conversion and subject to the provisions of Sections 2.07 and 2.11(a), Convert
all Advances of one Type comprising the same Borrowing into Advances of the
other Type (it being understood that such Conversion of an Advance or of its
Interest Period does not constitute a repayment or prepayment of such Advance);
provided, however, that any Conversion of Eurodollar Rate Advances into Base
Rate Advances shall be made only on the last day of an Interest Period for such
Eurodollar Rate Advances, any Conversion of Base Rate Advances into Eurodollar
Rate Advances shall be in an amount not less than the minimum amount specified
in Section 2.02(b) and no Conversion of any Advances shall result in more
separate Borrowings than permitted under Section 2.02(b). Each such notice of a
Conversion shall be substantially in the form of Exhibit H hereto, and shall,
within the restrictions specified above, specify (i) the date of such
Conversion, (ii) the Advances to be Converted, and (iii) if such Conversion is
into Eurodollar Rate Advances, the duration of the initial Interest Period for
each such Eurodollar Rate Advance. Each notice of Conversion shall be
irrevocable and binding on the Borrower.

SECTION 2.09    Prepayments of Advances. Optional Prepayment. The Borrower may
on any Business Day, upon notice given to the Agent substantially in the form of
Exhibit I hereto, not later than 11:00 A.M. (New York City time), (i) on the
same day for Base Rate Advances and (ii) on the third Business Day prior to the
prepayment in the case of Eurodollar Rate Advances stating the proposed date and
aggregate principal amount of the prepayment (and if such notice is given the
Borrower shall) prepay the outstanding principal amount of the Advances
comprising part of the same Borrowing in whole or ratably in part, together with
accrued interest to the date of such prepayment on the principal amount prepaid;
provided, however, that (x) each partial prepayment shall be in an aggregate
principal amount of $5,000,000 or an integral multiple of $1,000,000 in excess
thereof, or the remaining balance, if less than $5,000,000, and (y) in the event
of any such prepayment of a Eurodollar Rate Advance, the Borrower shall be
obligated to reimburse the Lenders in respect thereof pursuant to
Section 8.04(c).

SECTION 2.10    Increased Costs. (a) If, due to either (i) the introduction of
or any change in or in the interpretation of any law or regulation or (ii) the
compliance with any rule, guideline, requirement, directive or request from any
central bank or other Governmental Authority (whether or not having the force of
law), there shall be any increase in the cost to any Person of agreeing to make
or making, funding or maintaining Advances, including as a result of any tax,
levy, impost, deduction, fee, assessment, duty, charge or withholding, and all
liabilities with respect thereto, imposed on its loans, loan principal, letters
of credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto (including any such costs
constituting any reduction in return to any Lender, reduction in the principal,
interest or other amount payable to such Lender or any requirement by any such
Lender to make any payment or forego any interest or other sum payable hereunder
(calculated by the gross amount of any sum receivable or deemed received by such
Lender from the Borrower hereunder)), excluding for purposes of this
Section 2.10 any such increased costs resulting from Taxes, amounts excluded
from Taxes pursuant to Section 2.13, and Other Taxes, then the Borrower shall
from time to time, upon demand by such Person (with a copy of such demand to the
Agent), pay to the Agent on its own account or for the account of such Person,
as applicable, additional amounts sufficient to compensate such Person, for such
increased cost. A certificate as to the amount of such increased cost, submitted
to the Borrower and the Agent by such Person, shall be conclusive and binding
for all purposes, absent manifest error.
(a)    If any Lender determines that compliance with any law or regulation or
any rule, guideline, requirement, directive or request from any central bank or
other Governmental Authority (whether or not having the force of law) affects or
would affect the amount of capital or liquidity required or expected to be
maintained by such Lender or any corporation controlling such Lender, and that
the amount of such capital or liquidity is increased by or based upon the
existence of such Lender’s commitment to lend hereunder and other commitments of
this type, then, upon demand by such Lender (with a copy of such demand to the
Agent), the Borrower shall pay to the Agent for the account of such Lender from
time to time as specified by such Lender additional amounts sufficient to
compensate such Lender or such corporation in the light of such circumstances,
to the extent that such Lender reasonably determines such increase in capital or
liquidity to be allocable to the existence of such Lender’s commitment to lend
hereunder. A certificate as to such amounts submitted to the Borrower and the
Agent by such Lender shall be conclusive and binding for all purposes, absent
manifest error.
(b)    In the event that a Lender demands payment from the Borrower for amounts
owing pursuant to subsection (a) or (b) of this Section 2.10, the Borrower may,
upon payment of such amounts and subject to the requirements of Sections 8.04
and 8.07, substitute for such Lender another financial institution, which
financial institution shall be an Eligible Assignee and shall purchase the
Outstanding Credit Exposures held by such Lender in accordance with
Section 8.07, provided, however, that (i) no Default shall have occurred and be
continuing, (ii) the Borrower shall have satisfied all of its obligations in
connection with the Loan Documents with respect to such Lender, and (iii) if
such assignee is not a Lender, (A) such assignee is acceptable to the Agent and
(B) the Borrower shall have paid the Agent a $3,500 administrative fee.
(c)    If any Lender requests compensation under this Section 2.10, then such
Lender shall, if requested by the Borrower, use reasonable efforts to designate
a different Applicable Lending Office for funding or booking its Advances
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.10 in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.
(d)    For purposes of this Section 2.10, and notwithstanding anything herein to
the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, requirements, guidelines and directives thereunder or
issued in connection therewith or in implementation thereof and (ii) all
requests, rules, guidelines, requirements and directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
have been enacted, adopted and issued after the date hereof, regardless of the
date enacted, adopted, issued or implemented.
(e)    Failure or delay on the part of any Lender to demand compensation
pursuant to this Section shall not constitute a waiver of such Lender’s right to
demand such compensation; provided that, the Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs incurred
more than 270 days prior to the date that such Lender notifies the Borrower of
the circumstances giving rise to such increased costs and of such Lender’s
intention to claim compensation therefor; provided further that, if the
circumstance giving rise to such increased costs is retroactive, then the
270-day period referred to above shall be extended to include the period of
retroactive effect thereof.

SECTION 2.11    Illegality.
(a)    Notwithstanding any other provision of this Agreement, if any Lender
shall notify the Agent that the introduction of or any change in or in the
interpretation of any law or regulation makes it unlawful, or any central bank
or other Governmental Authority asserts that it is unlawful, for any Lender or
its Eurodollar Lending Office to perform its obligations hereunder to make
Eurodollar Rate Advances or to fund or maintain Eurodollar Rate Advances
hereunder, (i) each Eurodollar Rate Advance will automatically, upon such
demand, Convert into a Base Rate Advance or an Advance that bears interest at
the rate set forth in Section 2.06(a)(i), as the case may be, and (ii) the
obligation of the Lenders to make Eurodollar Rate Advances or to Convert
Advances into Eurodollar Rate Advances shall be suspended until the Agent shall
notify the Borrower and the Lenders that the circumstances causing such
suspension no longer exist.
(b)    If a Conversion occurs or the obligation of the Lenders to make
Eurodollar Rate Advances or to Convert Advances into Eurodollar Rate Advances is
suspended, in each case, pursuant to Section 2.11(a), then the Lender causing
such Conversion and/or suspension shall use reasonable efforts to designate a
different Applicable Lending Office for funding or booking its Advances
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would reinstate the Lenders’ obligations to make
Eurodollar Rate Advances and to Convert Advances into Eurodollar Rate Advances
and (ii) would not subject such Lender to any unreimbursed cost or expense and
would not otherwise be disadvantageous to such Lender. The Borrower hereby
agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

SECTION 2.12    Payments and Computations. (a) The Borrower shall make each
payment hereunder and under the Notes not later than 11:00 A.M. (New York City
time) on the day when due in U.S. dollars to the Agent at the Agent’s Account in
same day funds and without set off, deduction or counterclaim other than
deductions on account of taxes. The Agent will promptly thereafter cause to be
distributed like funds relating to the payment of principal and interest ratably
(other than amounts payable pursuant to Section 2.10, 2.13 or 8.04(c)) to the
Lenders for the account of their respective Applicable Lending Offices, and like
funds relating to the payment of any other amount payable to any Lender to such
Lender for the account of its Applicable Lending Office, in each case to be
applied in accordance with the terms of this Agreement. Upon its acceptance of
an Assignment and Assumption and recording of the information contained therein
in the Register pursuant to Section 8.07(c), from and after the effective date
specified in such Assignment and Assumption, the Agent shall make all payments
hereunder and under the Notes in respect of the interest assigned thereby to the
Lender assignee thereunder, and the parties to such Assignment and Assumption
shall make all appropriate adjustments in such payments for periods prior to
such effective date directly between themselves.
(a)    The Borrower hereby authorizes each Lender, if and to the extent payment
owed to such Lender is not made when due hereunder or under the Note held by
such Lender, to charge from time to time against any or all of the Borrower’s
accounts with such Lender any amount so due.
(b)    All computations of interest based on the Base Rate, when such
computations of the Base Rate are based on the Prime Rate, shall be made by the
Agent on the basis of a year of 365 or 366 days, as the case may be, and all
computations of interest based on the Base Rate (other than such computations of
the Base Rate that are based on the Prime Rate), of interest based on the
Eurodollar Rate shall be made by the Agent on the basis of a year of 360 days,
in each case, for the actual number of days (including the first day but
excluding the last day) occurring in the period for which such interest is
payable. Each determination by the Agent of an interest rate hereunder shall be
conclusive and binding for all purposes, absent manifest error.
(c)    Whenever any payment hereunder or under the Notes shall be stated to be
due on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest; provided, however, that, if
such extension would cause payment of interest on or principal of Eurodollar
Rate Advances to be made in the next following calendar month, such payment
shall be made on the next preceding Business Day.
(d)    Unless the Agent shall have received notice from the Borrower prior to
the date on which any payment is due to the Lenders hereunder that the Borrower
will not make such payment in full, the Agent may assume that the Borrower has
made such payment in full to the Agent on such date and the Agent may, in
reliance upon such assumption, cause to be distributed to each Lender on such
due date an amount equal to the amount then due such Lender. If and to the
extent the Borrower shall not have so made such payment in full to the Agent or
each Lender, as applicable, shall repay to the Agent forthwith on demand such
amount distributed to such Lender together with interest thereon, for each day
from the date such amount is distributed to such Lender until the date such
Lender repays such amount to the Agent, at the Federal Funds Rate.

SECTION 2.13    Taxes. (a) Subject to the exclusions set forth below in this
Section 2.13(a) and, if applicable, compliance with Section 2.13(e), any and all
payments by the Borrower hereunder or under the Notes shall be made, in
accordance with Section 2.12, free and clear of and without deduction for any
and all present or future taxes, levies, imposts, deductions, fees, assessments,
duties, charges or withholdings, and all liabilities with respect thereto,
excluding, in the case of each Lender and the Agent, (i) any and all present or
future taxes, levies, imposts, deductions, fees, assessments, duties, charges or
withholdings imposed on or measured by its net income, franchise taxes, and
branch profits taxes, in each case imposed on it, (x) by the jurisdiction under
the laws of which such Lender or the Agent (as the case may be) is organized or
any political subdivision thereof and (y), in the case of each Lender by the
jurisdiction of such Lender’s Applicable Lending Office or any political
subdivision thereof and (ii) any United States withholding taxes imposed by
FATCA (all such non-excluded taxes, levies, imposts, deductions, fees,
assessments, duties, charges, withholdings and liabilities in respect of
payments hereunder or under the Notes being hereinafter referred to as “Taxes”).
Notwithstanding the above, if the Borrower shall be required by law to deduct
any Taxes from or in respect of any sum payable hereunder or under any Note to
any Lender or the Agent, the Borrower will so deduct and (i) the sum payable
shall be increased as may be necessary so that after making all such deductions
on account of Taxes (including deductions on account of Taxes applicable to
additional sums payable under this Section 2.13) such Lender or the Agent (as
the case may be) receives an amount equal to the sum it would have received had
no such deductions been made, (ii) the Borrower shall make such deductions and
(iii) the Borrower shall pay the full amount deducted to the relevant taxation
authority or other authority in accordance with applicable law.
(a)    The Borrower agrees to pay any present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies that
arise from any payment made hereunder or under the Notes or from the execution,
delivery or registration of this Agreement or the Notes (hereinafter referred to
as “Other Taxes”).
(b)    Without duplication of the Borrower’s payment obligations on account of
Taxes or Other Taxes pursuant to Sections 2.13(a) and (b), the Borrower shall
indemnify each Lender and the Agent for the full amount of Taxes or Other Taxes
(including, without limitation, any Taxes imposed by any jurisdiction on amounts
payable under this Section 2.13) imposed on or paid by such Lender or the Agent
(as the case may be) and any liability (including penalties, interest and
expenses) arising therefrom or with respect thereto. This indemnification shall
be made within 30 days from the date such Lender or the Agent (as the case may
be) makes written demand therefor.
(c)    Within 30 days after the date of any payment of Taxes, the Borrower shall
furnish to the Agent, at its address referred to in Section 8.02, the original
or a certified copy of a receipt evidencing payment thereof. In the case of any
payment hereunder or under the Notes by or on behalf of the Borrower through an
account or branch outside the United States or by or on behalf of the Borrower
by a payor that is not a United States person, if the Borrower determines that
no Taxes are payable in respect thereof, the Borrower shall furnish, or shall
cause such payor to furnish, to the Agent, at such address, an opinion of
counsel acceptable to the Agent stating that such payment is exempt from Taxes.
For purposes of this subsection (d) and subsection (e), the terms “United
States” and “United States person” shall have the meanings specified in
Section 7701 of the Internal Revenue Code.
(d)    Each Lender organized under the laws of a jurisdiction outside the United
States, on or prior to the date of its execution and delivery of this Agreement
in the case of each Initial Lender and on the date of the Assignment and
Assumption pursuant to which it becomes a Lender in the case of each other
Lender, and from time to time thereafter as requested in writing by the Borrower
(but only so long as such Lender remains lawfully able to do so), shall provide
each of the Agent and the Borrower with two original Internal Revenue Service
Form W‑8BEN, W-8BEN-E or W-8ECI, as appropriate, or any successor or other form
prescribed by the Internal Revenue Service, certifying that such Lender is
exempt from United States withholding tax on payments pursuant to this Agreement
or the Notes. If any form or document referred to in this subsection (e)
requires the disclosure of information, other than information necessary to
compute the tax payable and information required on the date hereof by Internal
Revenue Service Form W‑8BEN, W-8BEN-E or W-8ECI, that the Lender reasonably
considers to be confidential, the Lender shall give notice thereof to the
Borrower and shall not be obligated to include in such form or document such
confidential information; however, such a Lender will not be entitled to any
payment or indemnification on account of any Taxes imposed by the United States.
(e)    If a payment made to a Lender hereunder would be subject to United States
withholding tax imposed by FATCA if such Lender were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in
Section 1471(b) or 1472(b) of the Internal Revenue Code, as applicable), such
Lender shall deliver to the Borrower and the Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Agent such documentation prescribed by applicable law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such
additional documentation reasonably requested by the Borrower or the Agent as
may be necessary for the Borrower and the Agent to comply with their obligations
under FATCA and to determine that such Lender has or has not complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (f), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.
(f)    Notwithstanding any provision to the contrary in this Agreement, the
Borrower will not be obligated to make payments on account of or indemnify the
Lenders or the Agent for any present or future taxes, levies, imposts,
deductions, fees, assessments, duties, charges or withholdings, and all
liabilities with respect thereto, or any present or future stamp or other
documentary taxes or property taxes, charges or similar levies that are neither
Taxes nor Other Taxes except as may be required by Section 2.10.
(g)    For any period with respect to which a Lender has failed to provide the
Borrower with the appropriate form described in Section 2.13(e) (other than if
such failure is due to a change in law occurring subsequent to the date on which
a form originally was required to be provided, or if such form otherwise is not
required under the first sentence of subsection (e) above), such Lender shall
not be entitled to indemnification under Section 2.13(a) or (c) with respect to
Taxes imposed by the United States by reason of such failure; provided, however,
that should a Lender become subject to Taxes because of its failure to deliver a
form required hereunder, the Borrower shall take such steps as the Lender shall
reasonably request to assist the Lender to recover such Taxes.
(h)    In the event that a Lender demands payment from the Borrower for amounts
owing pursuant to subsection (a) or (b) of this Section 2.13, the Borrower may,
upon payment of such amounts and subject to the requirements of Sections 8.04
and 8.07, substitute for such Lender another financial institution, which
financial institution shall be an Eligible Assignee and shall purchase the
Outstanding Credit Exposures held by such Lender in accordance with
Section 8.07, provided, however, that (i) no Default shall have occurred and be
continuing, (ii) the Borrower shall have satisfied all of its obligations in
connection with the Loan Documents with respect to such Lender, and (iii) if
such assignee is not a Lender, (A) such assignee is acceptable to the Agent and
(B) the Borrower shall have paid the Agent a $3,500 administrative fee.
(i)    Notwithstanding any provision to the contrary in this Agreement, in the
event that a Lender that is not an Initial Lender and who purchased its interest
in this Agreement without the consent of the Borrower pursuant to
Section 8.07(a), seeks (i) payment of additional amounts pursuant to
Section 2.13(a), (ii) payment of Other Taxes pursuant to Section 2.13(b), or
(iii) indemnification for Taxes or Other Taxes pursuant to Section 2.13(c), the
amount of any such payment or indemnification will be no greater than what it
would have been had the Initial Lender not transferred, assigned or sold its
interest in this Agreement.
(j)    If the Borrower is required to pay any additional amount to any Lender or
any Governmental Authority for the account of any Lender pursuant to this
Section 2.13, then such Lender shall use reasonable efforts to designate a
different Applicable Lending Office for funding or booking its Advances
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to this Section 2.13 in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.
(k)    Each Lender shall severally indemnify the Agent for any taxes, levies,
imposts, deductions, fees, assessments, duties, charges or withholdings, and all
liabilities with respect thereto, (but, in the case of any Taxes or Other Taxes,
only to the extent that the Borrower has not already indemnified the Agent for
such Taxes or Other Taxes and without limiting the obligation of the Borrower to
do so) attributable to such Lender that are paid or payable by the Agent in
connection with this Agreement and any reasonable expenses arising therefrom or
with respect thereto, whether or not such amounts were correctly or legally
imposed or asserted by the relevant Governmental Authority. The indemnity under
this Section 2.13(l) shall be paid within 30 days after the Agent delivers to
the applicable Lender a certificate stating the amount so paid or payable by the
Agent. Such certificate shall be conclusive of the amount so paid or payable
absent manifest error.

SECTION 2.14    Sharing of Payments, Etc. If any Lender shall obtain any payment
(whether voluntary, involuntary, through the exercise of any right of set-off,
or otherwise) on account of the Outstanding Credit Exposures owing to it (other
than pursuant to Section 2.10, 2.13 or 8.04(c)) in excess of its ratable share
of payments on account of the Aggregate Outstanding Credit Exposures obtained by
all of the Lenders, such Lender shall forthwith purchase from the other Lenders
such participations in the Aggregate Outstanding Credit Exposures owing to them
as shall be necessary to cause such purchasing Lender to share the excess
payment ratably with each of them; provided, however, that if all or any portion
of such excess payment is thereafter recovered from such purchasing Lender, such
purchase from each Lender shall be rescinded and such Lender shall repay to the
purchasing Lender the purchase price to the extent of such recovery together
with an amount equal to such Lender’s ratable share (according to the proportion
of (i) the amount of such Lender’s required repayment to (ii) the total amount
so recovered from the purchasing Lender) of any interest or other amount paid or
payable by the purchasing Lender in respect of the total amount so recovered.
The Borrower agrees that any Lender so purchasing a participation from another
Lender pursuant to this Section 2.14 may, to the fullest extent permitted by
law, exercise all its rights of payment (including the right of set-off) with
respect to such participation as fully as if such Lender were the direct
creditor of the Borrower in the amount of such participation.

SECTION 2.15    Use of Proceeds. The proceeds of the Advances shall be available
hereunder solely for general corporate purposes of the Borrower and its
Subsidiaries.

SECTION 2.16    [Reserved].

SECTION 2.17    Noteless Agreement; Evidence of Indebtedness.
(a)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Credit Extension made by such Lender from time to time,
including the amounts of principal and interest payable and paid to such Lender
from time to time hereunder.
(b)    The Agent shall also maintain accounts in which it will record (i) the
date and the amount of each Credit Extension made hereunder and the Interest
Period, if any, applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder, (iii) the effective date and amount of each Assignment and Assumption
delivered to and accepted by it and the parties thereto pursuant to
Section 8.07, (iv) the amount of any sum received by the Agent hereunder from
the Borrower and each Lender’s share thereof and (v) all other appropriate
debits and credits as provided in this Agreement, including, without limitation,
all fees, charges, expenses and interest.
(c)    The entries maintained in the accounts maintained pursuant to clauses (a)
and (b) above shall be prima facie evidence of the existence and amounts of the
obligations hereunder and under the Notes therein recorded; provided, however,
that the failure of the Agent or any Lender to maintain such accounts or any
error therein shall not in any manner affect the obligation of the Borrower to
repay such obligations in accordance with their terms.
(d)    Any Lender may request that its Advances be evidenced by a promissory
note representing its Advances substantially in the form of Exhibit A (each, a
“Note”). In such event, the Borrower shall prepare, execute and deliver to such
Lender such Note payable to the order of such Lender. Thereafter, the Advances
evidenced by each such Note and interest thereon shall at all times (including
after any assignment pursuant to Section 8.07) be represented by one or more
Notes payable to the order of the payee named therein or any assignee pursuant
to Section 8.07, except to the extent that any such Lender or assignee
subsequently returns any such Note for cancellation and requests that such
Advances once again be evidenced as described in clauses (a) and (b) above.

SECTION 2.18    Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:
(a)    the Outstanding Credit Exposure of such Defaulting Lender shall not be
included in determining whether the Required Lenders have taken or may take any
action hereunder (including any consent to any amendment or waiver pursuant to
Section 8.01, other than those which require the consent of all Lenders or of
each affected Lender);
(b)    the Borrower may, subject to the requirements of Sections 8.04 and 8.07,
substitute for such Defaulting Lender another financial institution, which
financial institution shall be an Eligible Assignee and shall purchase the
Outstanding Credit Exposures held by such Defaulting Lender in accordance with
Section 8.07; provided, however, that (i) no Default shall have occurred and be
continuing, (ii) the Borrower shall have satisfied all of its obligations in
connection with the Loan Documents with respect to such Defaulting Lender, and
(iii) if such assignee is not a Lender, (A) such assignee is acceptable to the
Agent and (B) the Borrower shall have paid the Agent a $3,500 administrative
fee;
(c)    to the extent the Agent receives any payments or other amounts for the
account of a Defaulting Lender under the Loan Documents, such Defaulting Lender
shall be deemed to have requested that the Agent use such payment or other
amount to fulfill such Defaulting Lender’s previously unsatisfied obligations to
fund an Advance or any other unfunded payment obligation of such Defaulting
Lender under Section 2.02(e), 2.12(e) or 7.05; and
(d)    for the avoidance of doubt, the Borrower shall retain and reserve its
other rights and remedies respecting each Defaulting Lender.

SECTION 2.19    [Reserved].

ARTICLE III:     CONDITIONS TO EFFECTIVENESS AND CREDIT EXTENSIONS

SECTION 3.01    Conditions Precedent to Effectiveness of this Agreement. This
Agreement shall become effective on and as of the date hereof (the “Effective
Date”), provided that the following conditions precedent have been satisfied on
such date:
(a)    There shall have occurred (i) no Material Adverse Change since
December 31, 2019, except as shall have been disclosed or contemplated in the
SEC Reports, and (ii) no material adverse change in the primary or secondary
loan syndication markets or capital markets generally that makes it
impracticable to consummate the transactions contemplated by the Loan Documents.
(b)    The Lenders shall have been given such access, as such Lenders have
reasonably requested, to the management, records, books of account, contracts
and properties of the Borrower and its Significant Subsidiaries as they shall
have requested.
(c)    All governmental and third party consents, authorizations and approvals
necessary in connection with the transactions contemplated hereby shall have
been obtained (without the imposition of any conditions that are not acceptable
to the Lenders) and shall remain in effect, and no law or regulation shall be
applicable in the reasonable judgment of the Agent that restrains, prevents or
imposes materially adverse conditions upon the transactions contemplated by the
Loan Documents.
(d)    The Borrower shall have notified each Lender and the Agent in writing as
to the proposed Effective Date.
(e)    The Borrower shall have paid all accrued fees and reasonable expenses due
and payable to the Agent, the Lenders and the Arranger on or prior to the
Effective Date, including, to the extent invoiced, reimbursements or payment of
all out-of-pocket expenses required to be reimbursed or paid by the Borrower
hereunder.
(f)    Each of the Agent and the Lenders shall have received (i) all
documentation and other information that it reasonably requested from the
Borrower (such request to be made not less than three (3) Business Days prior to
the Effective Date) in order to comply with its obligations under the applicable
“know your customer” and anti-money laundering rules and regulations, including
the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “PATRIOT Act”) and (ii) to the extent the Borrower qualifies as a
“legal entity customer” under the Beneficial Ownership Regulation, at least five
days prior to the Effective Date, the Agent and any Lender that has requested a
Beneficial Ownership Certification in relation to the Borrower shall have
received such Beneficial Ownership Certification.
(g)    On the Effective Date, the following statements shall be true and the
Agent shall have received for the account of each Lender a certificate,
substantially in the form of Exhibit D hereto, signed on behalf of the Borrower
by a duly authorized Financial Officer of the Borrower, dated the Effective
Date, stating, among other things, that:
(i)    The representations and warranties contained in Section 4.01 are correct
on and as of the Effective Date, and
(ii)    No event has occurred and is continuing that constitutes a Default.
(h)    The Agent shall have received on or before the Effective Date the
following, each dated such day, in form and substance satisfactory to the Agent
and (except for any Notes requested by the Lenders) in sufficient copies for
each Lender:
(i)    Counterpart signature pages of this Agreement, executed by each of the
parties hereto.
(ii)    Notes, if any, to the order of each Lender requesting the issuance of a
Note as of the Effective Date pursuant to Section 2.17.
(iii)    Certified copies of the resolutions of the Board of Directors of the
Borrower approving each Loan Document to which it is a party, and of all
documents evidencing other necessary corporate action and governmental
approvals, if any, with respect to each Loan Document to which it is a party.
(iv)    A certificate of the Corporate Secretary or an Assistant Corporate
Secretary of the Borrower certifying the names and true signatures of the
officers of the Borrower authorized to sign each Loan Document to which it is a
party and the other documents to be delivered hereunder or thereunder.
(v)    Favorable opinion letters of Michael J. Solo, the Assistant General
Counsel of DTE Energy, and Hunton Andrews Kurth LLP, counsel to the Borrower,
substantially in the form of Exhibits E-1 and E-2, respectively, hereto.

SECTION 3.02    Conditions Precedent to the Credit Extension. The obligation of
each Lender to make the Credit Extension on the Effective Date shall be subject
to the conditions precedent that the Effective Date shall have occurred (or
shall occur concurrently therewith) and on the date of such Credit Extension:
(a) the following statements shall be true (and each of the giving of the
applicable Notice of Borrowing, the acceptance by the Borrower of the proceeds
of such Borrowing shall constitute a representation and warranty by the Borrower
that on the date of such Credit Extension such statements are true):
(i)    the representations and warranties contained in Section 4.01 are correct
on and as of the date of such Credit Extension, before and after giving effect
to such Credit Extension and to the application of the proceeds therefrom, as
though made on and as of such date; provided, that such condition shall not
apply to (x) the last sentence of Section 4.01(e) or (y) Section 4.01(f), and
(ii)    after giving effect to the application of the proceeds of all Credit
Extensions on such date (together with any other resources of the Borrower
applied together therewith), no event has occurred and is continuing, or would
result from such Credit Extension or from the application of the proceeds
therefrom, that constitutes a Default;
and (b) the Agent shall have received such other approvals, opinions or
documents as any Lender through the Agent may reasonably request.

SECTION 3.03    Determinations Under Section 3.01. For purposes of determining
compliance with the conditions specified in Section 3.01, each Lender shall be
deemed to have consented to, approved or accepted or to be satisfied with each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to the Lenders unless an officer of the Agent
responsible for the transactions contemplated by this Agreement shall have
received notice from such Lender prior to the date that the Borrower, by notice
to the Lenders, designates as the proposed Effective Date, specifying its
objection thereto. The Agent shall promptly notify the Lenders of the occurrence
of the Effective Date.

ARTICLE IV:     REPRESENTATIONS AND WARRANTIES

SECTION 4.01    Representations and Warranties of the Borrower. The Borrower
represents and warrants as follows:
(a)    The Borrower is a corporation duly organized, validly existing and in
good standing under the laws of the jurisdiction of its incorporation.
(b)    The execution, delivery and performance by the Borrower of the Loan
Documents to which it is a party, and the consummation of the transactions
contemplated hereby and thereby, are within the Borrower’s corporate powers,
have been duly authorized by all necessary corporate action, and do not
contravene (i) the Borrower’s charter or by-laws or (ii) law or any contractual
restriction binding on or affecting the Borrower.
(c)    No consent, authorization or approval or other action by, and no notice
to or filing with, any Governmental Authority or regulatory body or any other
third party is required for the due execution, delivery and performance by the
Borrower of any Loan Document to which it is a party.
(d)    This Agreement has been, and each of the Notes when delivered hereunder
will have been, duly executed and delivered by the Borrower. This Agreement is,
and each of the Notes when delivered hereunder will be, the legal, valid and
binding obligation of the Borrower enforceable against the Borrower in
accordance with their respective terms, subject to the effect of any applicable
bankruptcy, insolvency, reorganization, moratorium or similar law affecting
creditors rights generally.
(e)    The Audited Statements of the Borrower, copies of which have been
furnished to each Lender, fairly present, in all material respects, the
Consolidated financial condition, results of operations and cash flows of the
relevant Persons and entities, as at the dates and for the periods therein
indicated, all in accordance with generally accepted accounting principles
consistently applied as in effect on the date of such Audited Statements. Since
December 31, 2019, there has been no Material Adverse Change, except as shall
have been disclosed or contemplated in the SEC Reports.
(f)    There is no pending or threatened action, suit, investigation, litigation
or proceeding, including, without limitation, any Environmental Action,
affecting the Borrower or any of its Significant Subsidiaries before any court,
governmental agency or arbitrator that (i) could be reasonably likely to have a
Material Adverse Effect other than the matters disclosed or contemplated in the
SEC Reports (the “Disclosed Litigation”) or (ii) purports to affect the
legality, validity or enforceability of any Loan Document or the consummation of
the transactions contemplated hereby, and there has been no adverse change in
the status or financial effect on the Borrower or any of its Significant
Subsidiaries, of the Disclosed Litigation from that disclosed or contemplated in
the SEC Reports that could be reasonably likely to have a Material Adverse
Effect.
(g)    The operations and properties of the Borrower and each of the Significant
Subsidiaries comply in all material respects with all applicable Environmental
Laws and Environmental Permits, all past non-compliance with such Environmental
Laws and Environmental Permits has been resolved without ongoing material
obligations or costs, except as disclosed or contemplated in the SEC Reports,
and no circumstances exist that could be reasonably likely to (i) form the basis
of an Environmental Action against the Borrower or any of the Significant
Subsidiaries or any of their properties that could have a Material Adverse
Effect or (ii) cause any such property to be subject to any restrictions on
ownership, occupancy, use or transferability under any Environmental Law that
could have a Material Adverse Effect.
(h)    No ERISA Event has occurred or is reasonably expected to occur with
respect to any Plan.
(i)    Schedule B (Actuarial Information) to the most recent annual report
(Form 5500 Series) for each Plan, copies of which have been filed with the
Internal Revenue Service, is complete and accurate and fairly presents the
funding status of such Plan, and since the date of such Schedule B there has
been no material adverse change in such funding status.
(j)    (i) Neither the Borrower nor any ERISA Affiliate has incurred or is
reasonably expected to incur any Withdrawal Liability to any Multiemployer Plan
and (ii) none of the Borrower and its Subsidiaries is an entity deemed to hold
“plan assets” (within the meaning of the Plan Asset Regulations), and neither
the execution, delivery or performance of the transactions contemplated hereby,
including the making of any Loan hereunder, will give rise to a non-exempt
prohibited transaction under Section 406 of ERISA or Section 4975 of the
Internal Revenue Code.
(k)    Neither the Borrower nor any ERISA Affiliate has been notified by the
sponsor of a Multiemployer Plan that such Multiemployer Plan is in
reorganization or has been terminated, within the meaning of Title IV of ERISA,
and no such Multiemployer Plan is reasonably expected to be in reorganization or
to be terminated, within the meaning of Title IV of ERISA.
(l)    Except as set forth in the financial statements referred to in
subsection (e) above, the Borrower and its Subsidiaries have no material
liability with respect to “expected post retirement benefit obligations” within
the meaning of Statement of Financial Accounting Standards No. 106.
(m)    The Borrower is not engaged in the business of extending credit for the
purpose of purchasing or carrying margin stock (within the meaning of Regulation
U issued by the Board of Governors of the Federal Reserve System), and no
proceeds of any Credit Extension will be used to purchase or carry any margin
stock or to extend credit to others for the purpose of purchasing or carrying
any margin stock; and after applying the proceeds of each Credit Extension
hereunder, margin stock (within the meaning of Regulation U issued by the Board
of Governors of the Federal Reserve System) constitutes less than twenty-five
percent (25%) of the value of those assets of the Borrower and its Subsidiaries
which are subject to any limitation on sale or pledge, or any other restriction
hereunder.
(n)    Neither the Borrower nor any of its Subsidiaries is, or after the making
of any Credit Extension or the application of the proceeds or repayment thereof,
or the consummation of any of the other transactions contemplated hereby, will
be, required to be registered as an “investment company”, or an “affiliated
person” of, or “promoter” or “principal underwriter” for, an “investment
company” (within the meaning of the Investment Company Act of 1940, as amended).
(o)    The Borrower has implemented and maintains in effect policies and
procedures designed to ensure, in its reasonable judgment, compliance in all
material respects by the Borrower, its Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws, Anti-Money
Laundering Laws and applicable Sanctions, and the Borrower, its Subsidiaries and
their respective officers and employees and to the knowledge of the Borrower its
directors and agents, are in compliance with Anti-Corruption Laws and applicable
Sanctions in all material respects. None of (a) the Borrower, any Subsidiary of
the Borrower or, to the knowledge of the Borrower or such Subsidiary, any of
their respective directors, officers or employees, or (b) to the knowledge of
the Borrower, any agent of the Borrower or any Subsidiary that will act in any
capacity in connection with or benefit from the credit facility established
hereby, is a Sanctioned Person. No Borrowing, use of proceeds or other
transaction contemplated by this Agreement will violate Anti-Corruption Laws or
applicable Sanctions.
(p)    Neither the Borrower nor any Subsidiary of the Borrower (i) is under
investigation by any Governmental Authority for, or has been charged with, or
convicted of, money laundering, drug trafficking, terrorist-related activities,
or any violation under any laws or regulations relating to money laundering or
terrorist financing, including the Bank Secrecy Act, 31 U.S.C. §§5311 et. seq.
(the “Anti-Money Laundering Laws”), (ii) has been assessed civil penalties under
any Anti-Money Laundering Laws, or (iii) has had any of its funds seized or
forfeited in an action under any Anti-Money Laundering Laws.
(q)    The Borrower is not an Affected Financial Institution.
(r)    As of the Effective Date, the information included in the Beneficial
Ownership Certification provided on or prior to the Effective Date to any Lender
in connection with this Agreement is true and correct in all respects.

ARTICLE V:     COVENANTS OF THE BORROWER

SECTION 5.01    Affirmative Covenants. So long as any Outstanding Credit
Exposure shall remain unpaid or any Lender shall have any Commitment hereunder,
the Borrower will:
(a)    Compliance with Laws, Etc. Comply, and cause each of its Subsidiaries to
comply with all applicable laws, rules, regulations and orders, such compliance
to include, without limitation, compliance with ERISA and Environmental Laws,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.
(b)    Payment of Taxes, Etc. Pay and discharge, and cause each of its
Subsidiaries to pay and discharge, before the same shall become delinquent, all
taxes, assessments and governmental charges or levies imposed upon it or upon
its property that, if not paid, could be reasonably expected to result in a
Material Adverse Effect; provided, however, that neither the Borrower nor any of
its Subsidiaries shall be required to pay or discharge any such tax, assessment,
charge or claim that is being contested in good faith and by proper proceedings
and as to which appropriate reserves are being maintained, unless and until any
Lien resulting therefrom attaches to its property and becomes enforceable
against its other creditors.
(c)    Maintenance of Insurance. Maintain, and cause each of its Subsidiaries to
maintain, insurance with responsible and reputable insurance companies or
associations in such amounts and covering such risks as is usually carried by
companies engaged in similar businesses and owning similar properties (including
customary self-insurance) in the same general areas in which the Borrower or
such Subsidiary operates.
(d)    Preservation of Corporate Existence, Etc. Preserve and maintain its
corporate existence, rights (charter and statutory) and franchises; provided,
however, that the Borrower shall not be required to preserve any right or
franchise if the Board of Directors of the Borrower or such Subsidiary shall
determine that the preservation thereof is no longer desirable in the conduct of
the business of the Borrower and that the loss thereof is not disadvantageous in
any material respect to the Borrower and its Subsidiaries taken as a whole or
the ability of the Borrower to meet its obligations hereunder.
(e)    Visitation Rights. At any reasonable time and from time to time, permit
the Agent or any of the Lenders or any agents or representatives thereof, to
examine and make copies of and abstracts from the records and books of account
of, and visit the properties of, the Borrower and any of its Significant
Subsidiaries, and to discuss the affairs, finances and accounts of the Borrower
and any of its Significant Subsidiaries with any of their officers or directors
and with their independent certified public accountants.
(f)    Keeping of Books. Keep, and cause each of its Significant Subsidiaries to
keep, proper books of record and account, in which full and correct entries
shall be made of all financial transactions and the assets and business of the
Borrower and each such Subsidiary in accordance with generally accepted
accounting principles in effect from time to time.
(g)    Maintenance of Properties, Etc. Subject to clause (d) above, maintain and
preserve, and cause each of its Significant Subsidiaries to maintain and
preserve, all of their respective properties that are used or useful in the
conduct of their respective businesses in good working order and condition,
ordinary wear and tear excepted.
(h)    Reporting Requirements. Furnish to the Agent (and the Agent shall use
commercially reasonable efforts to promptly furnish copies thereof to the
Lenders via IntraLinks or other similar password-protected restricted internet
site; or, in the case of clause (viii) below, to the applicable Lender):
(i)    as soon as available and in any event within 65 days after the end of
each of the first three quarters of each fiscal year of the Borrower, commencing
with the fiscal quarter ending March 31, 2020, Consolidated balance sheet of the
Borrower and its Consolidated Subsidiaries as of the end of such quarter and
Consolidated statements of income and cash flows of the Borrower and its
Subsidiaries for the period commencing at the end of the previous fiscal year
and ending with the end of such quarter;
(ii)    as soon as available and in any event within 115 days after the end of
each fiscal year of the Borrower commencing with the fiscal year ending
December 31, 2020, Consolidated financial statements, including the notes
thereto, of the Borrower and its Consolidated Subsidiaries for such fiscal year,
containing the Consolidated balance sheet of the Borrower and its Consolidated
Subsidiaries as of the end of such fiscal year and the Consolidated statements
of income and cash flows of the Borrower and its Subsidiaries for such fiscal
year, in each case accompanied by an opinion by PricewaterhouseCoopers LLP or
any other independent public accounting firms which (x) as of the date of this
Agreement is one of the “big four” accounting firms or (y) is reasonably
acceptable to the Required Lenders;
(iii)    together with the financial statements required under clauses (i) or
(ii) above, a compliance certificate in substantially the form of Exhibit F
signed by a Financial Officer of the Borrower showing the then current
information and calculations necessary to determine compliance with this
Agreement and stating that no Event of Default or Default exists, or if any
Event of Default or Default exists, stating the nature and status thereof;
(iv)    as soon as possible and in any event within five days after the
occurrence of each Default continuing on the date of such statement, a statement
of a Financial Officer of the Borrower setting forth details of such Default and
the action that the Borrower has taken and proposes to take with respect
thereto;
(v)    reasonably promptly after the sending or filing thereof copies of all
reports and registration statements that the Borrower or any Subsidiary filed
with the Securities and Exchange Commission or any national securities exchange
(it being understood and agreed that the Borrower and any of its Subsidiaries
shall only be required to prepare and file such reports and registration
statements to the extent provided by applicable law);
(vi)    such other information respecting the Borrower or any of its
Subsidiaries as any Lender through the Agent may from time to time reasonably
request;
(vii)    promptly, but within five (5) Business Days of such change, written
notice to the Agent of each change to the Borrower’s Moody’s Rating and S&P
Rating; and
(viii)    promptly, any change in the information provided in the Beneficial
Ownership Certification delivered to any Lender that would result in a change to
the list of beneficial owners identified in such certification.
Information required to be delivered pursuant to clauses (i), (ii) or (v) above
shall be deemed to have been delivered on the date on which the Borrower has
posted such information on the Internet at www.dteenergy.com (or any successor
or replacement website thereof), which website includes an option to subscribe
to a free service alerting subscribers by email of new Securities and Exchange
Commission filings at
http://phx.corporate-ir.net/phoenix.zhtml?c=68233&p=irol-alerts, or at
www.sec.gov or at another website identified in a notice to the Lenders and
accessible by the Lenders without charge.
(i)    Sanctions and Anti-Corruption Laws. Maintain in effect and enforce
policies and procedures designed to ensure, in its reasonable judgment,
compliance in all material respects by the Borrower, its Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws,
Anti-Money Laundering Laws and applicable Sanctions.

SECTION 5.02    Negative Covenants. At all times on and after the Effective Date
so long as any Outstanding Credit Exposure shall remain unpaid or any Lender
shall have any Commitment hereunder, the Borrower will not:
(a)    Liens, Etc. Create, incur, or suffer to exist any Lien in, of or on the
Property of the Borrower or any of its Subsidiaries, except:
(i)    Liens for taxes, assessments or governmental charges or levies on its
Property if the same shall not at the time be delinquent or thereafter can be
paid without penalty, or are being contested in good faith and by appropriate
proceedings and for which adequate reserves in accordance with GAAP shall have
been set aside on its books;
(ii)    Liens imposed by law, such as carriers’, warehousemen’s and mechanics’
liens and other similar liens arising in the ordinary course of business which
secure payment of obligations not more than sixty (60) days past due or which
are being contested in good faith by appropriate proceedings and for which
adequate reserves in accordance with GAAP shall have been set aside on its
books;
(iii)    Liens arising out of pledges or deposits under worker’s compensation
laws, unemployment insurance, old age pensions, or other social security or
retirement benefits, or similar legislation;
(iv)    Utility easements, building restrictions and such other encumbrances or
charges against real property as are of a nature generally existing with respect
to properties of a similar character and which do not in any material way affect
the marketability of the same or interfere with the use thereof in the business
of the Borrower or its Subsidiaries;
(v)    Liens described in the SEC Reports;
(vi)    Liens pursuant to the Borrower’s Indenture of Mortgage and Deed of
Trust, dated as of March 1, 1944 (as restated as of July 15, 1989 and as
supplemented, the “Existing Mortgage”), as described therein, and any
replacement indenture in respect thereof, and any supplements thereto, so long
as (1) any such Liens under any such replacement indenture apply to the property
or assets of the Borrower in a manner substantially consistent with the terms of
the Existing Mortgage, and (2) the borrowing capacity and other restrictions on
the Borrower’s ability to incur any obligations under any such replacement
indenture are substantially the same as those set forth in the Existing
Mortgage;
(vii)    Liens pursuant to the Borrower’s Senior Indenture, dated as of June 1,
1998, as supplemented, as described therein, in connection with the issuance of
debt securities secured by mortgage bonds; and
(viii)    Liens, including, without limitation, Liens arising in connection with
a Receivables Purchase Facility, securing Debt of the Borrower (other than Debt
of the Borrower owed to any Subsidiary) and/or securing Debt of the Borrower’s
Subsidiaries (other than Debt of any Subsidiary owed to the Borrower or any
other Subsidiary), in an aggregate outstanding amount not to exceed ten percent
(10%) of the consolidated assets of the Borrower and its Subsidiaries at any
time.
(b)    Mergers, Etc. (i) Merge or consolidate with or into, or (ii) consummate a
Division as the Dividing Person with respect to, or convey, transfer, lease or
otherwise dispose of (whether in one transaction or in a series of transactions
and whether effected pursuant to a Division or otherwise) all or substantially
all of its assets (whether now owned or hereafter acquired) to, any Person, or
permit any Significant Subsidiary to do so, except that (A) any Significant
Subsidiary may merge, consolidate or consummate a Division with or into any
other Significant Subsidiary, (B) any Significant Subsidiary may merge into or
dispose of assets pursuant to a Division or otherwise to the Borrower, and
(C) the Borrower may merge, consolidate or consummate a Division with or into
(1) DTE Electric, so long as the Borrower shall be the surviving entity or DTE
Electric shall expressly assume all obligations under this Agreement or (2) any
other Person so long as the Borrower shall be the surviving entity and has,
after giving effect to such merger, consolidation or Division, senior unsecured
Debt outstanding rated at least BBB- by S&P and Baa3 by Moody’s; provided, in
each case, that no Default shall have occurred and be continuing at the time of
such proposed transaction or would result therefrom.
(c)    Change in Nature of Business. Make, or permit any of its Significant
Subsidiaries to make, any material change in the nature of its business as
carried on the date hereof, other than as disclosed or contemplated in the SEC
Reports.
(d)    Accounting Changes. Make or permit any change in accounting policies or
reporting practices, except as required or permitted by generally accepted
accounting principles; or permit any of its Subsidiaries to make or permit any
change in accounting policies or reporting practices if, as a result of such
change, the Borrower shall fail to maintain a system of accounting established
and administered in accordance with generally accepted accounting principles.
(e)    Sanctions and Anti-Corruption Laws. Request any Borrowing or other Credit
Extension, and the Borrower shall not use, and shall procure that its
Subsidiaries and its or their respective directors, officers, employees and
agents shall not use, the proceeds of any Borrowing or other Credit Extension
(A) in furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (B) for the purpose of funding, financing
or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, or (C)  in any manner that
would result in the violation of any Sanctions applicable to any party hereto.

ARTICLE VI:     EVENTS OF DEFAULT

SECTION 6.01    Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:
(a)    The Borrower shall fail to pay any principal of any Advance when the same
becomes due and payable; or the Borrower shall fail to pay any interest on any
Outstanding Credit Exposure or make any other payment of fees or other amounts
payable under this Agreement or any Note within three Business Days after the
same becomes due and payable; or
(b)    Any representation or warranty made by the Borrower herein, by the
Borrower (or any of its officers) in connection with this Agreement shall prove
to have been incorrect in any material respect when made; or
(c)    (i) The Borrower shall fail to perform or observe any term, covenant or
agreement contained in Section  5.01(d), (e) or (h) or 5.02, or (ii) the
Borrower shall fail to perform or observe any other term, covenant or agreement
contained in any Loan Document on its part to be performed or observed if such
failure shall remain unremedied for 30 days after written notice thereof shall
have been given to the Borrower by the Agent or any Lender; or
(d)    The Borrower or any of its Significant Subsidiaries shall fail to pay any
principal of or premium or interest on any Debt that is outstanding in a
principal or notional amount of at least $50,000,000 in the aggregate (but
excluding Debt outstanding hereunder and Nonrecourse Debt) of the Borrower or
such Significant Subsidiary (as the case may be), when the same becomes due and
payable (whether by scheduled maturity, required prepayment, acceleration,
demand or otherwise), and such failure shall continue after the applicable grace
period, if any, specified in the agreement or instrument relating to such Debt;
or any other event shall occur or condition shall exist under any agreement or
instrument relating to any such Debt and shall continue after the applicable
grace period, if any, specified in such agreement or instrument, if the effect
of such event or condition is to accelerate, or to permit the acceleration of,
the maturity of such Debt; or any such Debt shall be declared to be due and
payable, or required to be prepaid or redeemed (other than by a regularly
scheduled required prepayment or redemption), purchased or defeased, or an offer
to prepay, redeem, purchase or defease such Debt shall be required to be made,
in each case prior to the stated maturity thereof; or
(e)    The Borrower or any of its Significant Subsidiaries shall generally not
pay its debts as such debts become due, or shall admit in writing its inability
to pay its debts generally, or shall make a general assignment for the benefit
of creditors; or any proceeding shall be instituted by or against the Borrower
or any of its Significant Subsidiaries seeking to adjudicate it a bankrupt or
insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief, or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee, custodian or other similar official for it or for any substantial part
of its property and, in the case of any such proceeding instituted against it
(but not instituted by it), either such proceeding shall remain undismissed or
unstayed for a period of 60 days, or any of the actions sought in such
proceeding (including, without limitation, the entry of an order for relief
against, or the appointment of a receiver, trustee, custodian or other similar
official for, it or for any substantial part of its property) shall occur; or
the Borrower or any of its Significant Subsidiaries shall take any corporate
action to authorize any of the actions set forth above in this subsection (e);
or
(f)    Any judgment or order for the payment of money, individually or in the
aggregate, in excess of $50,000,000 shall be rendered against the Borrower or
any of its Significant Subsidiaries and either (i) enforcement proceedings shall
have been commenced by any creditor upon such judgment or order or (ii) there
shall be any period of 30 consecutive days during which a stay of enforcement of
such judgment or order, by reason of a pending appeal or otherwise, shall not be
in effect; or
(g)    (i) any Person or “group” (within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) shall either (A) acquire beneficial ownership (within the meaning of Rule
13d-3 of the Exchange Act) of 50% or more of Voting Stock of DTE Energy, or
(B) obtain the power (whether or not exercised) to elect a majority of DTE
Energy’s directors, or (ii) DTE Energy shall at any time cease to hold directly
or indirectly 100% of the Voting Stock of the Borrower; or
(h)    The Borrower or any of its ERISA Affiliates shall incur, or, in the
reasonable opinion of the Required Lenders, shall be reasonably likely to incur
liability in excess of $50,000,000 individually or in the aggregate as a result
of one or more of the following: (i) the occurrence of any ERISA Event; (ii) the
partial or complete withdrawal of the Borrower or any of its ERISA Affiliates
from a Multiemployer Plan; or (iii) the reorganization or termination of a
Multiemployer Plan; or
(i)    The Borrower and its Subsidiaries, on a Consolidated basis, shall, as of
the last day of any fiscal quarter of the Borrower, have a ratio of (a) Total
Funded Debt to (b) Capitalization in excess of 0.65:1; provided that for
purposes of calculating the foregoing ratio as of the last day of any fiscal
quarter other than any fiscal quarter ending on June 30, “Total Funded Debt” for
purposes of clauses (a) and (b) above shall be calculated exclusive of all
Excluded Short-Term Debt outstanding as of such date; or
(j)    Any provision of any of the Loan Documents after delivery thereof
pursuant to Section 3.01 shall for any reason cease to be valid and binding on
or enforceable against the Borrower, or the Borrower shall so state in writing;
then, and in any such event, the Agent (i) shall at the request, or may with the
consent, of the Required Lenders, by notice to the Borrower, declare the
obligation of each Lender to make Credit Extensions to be terminated, whereupon
the same shall forthwith terminate, and (ii) shall at the request, or may with
the consent, of the Required Lenders, by notice to the Borrower, declare the
Aggregate Outstanding Credit Exposures, all interest thereon and all other
amounts payable under this Agreement to be forthwith due and payable, whereupon
the Aggregate Outstanding Credit Exposures, all such interest and all such
amounts shall become and be forthwith due and payable, without presentment,
demand, protest or further notice of any kind, all of which are hereby expressly
waived by the Borrower; provided, however, that in the event of an actual or
deemed entry of an order for relief with respect to the Borrower under the
Federal Bankruptcy Code, (A) the obligation of each Lender to make Credit
Extensions shall automatically be terminated, and (B) the Aggregate Outstanding
Credit Exposures, all such interest and all such amounts shall automatically
become and be due and payable, without presentment, demand, protest or any
notice of any kind, all of which are hereby expressly waived by the Borrower.

ARTICLE VII:     THE AGENT

SECTION 7.01    Authorization and Action. Each Lender hereby appoints and
authorizes the Agent to take such action as agent on its behalf and to exercise
such powers and discretion under this Agreement as are delegated to the Agent by
the terms hereof, together with such powers and discretion as are reasonably
incidental thereto. As to any matters not expressly provided for by this
Agreement (including, without limitation, enforcement or collection of the
Outstanding Credit Exposures), the Agent shall not be required to exercise any
discretion or take any action, but shall be required to act or to refrain from
acting (and shall be fully protected in so acting or refraining from acting)
upon the instructions of the Required Lenders (or all of the Lenders to the
extent required by the terms of this Agreement), and such instructions shall be
binding upon all Lenders and all holders of Outstanding Credit Exposures;
provided, however, that the Agent shall not be required to take any action that
exposes the Agent to personal liability or that is contrary to this Agreement or
applicable law. The Agent agrees to give to each Lender prompt notice of each
notice given to it by the Borrower pursuant to the terms of this Agreement.

SECTION 7.02    Agent’s Reliance, Etc. Neither the Agent nor any of its
directors, officers, agents or employees shall be liable for any action taken or
omitted to be taken by it or them under or in connection with this Agreement,
except for its or their own gross negligence or willful misconduct as determined
in a final, non-appealable judgment by a court of competent jurisdiction.
Without limitation of the generality of the foregoing, the Agent: (i) may treat
the payee in respect of any Outstanding Credit Exposure as the owner thereof
until the Agent receives and accepts an Assignment and Assumption entered into
by the Lender that is the payee in respect of such Outstanding Credit Exposure,
as assignor, and an Eligible Assignee, as assignee, as provided in Section 8.07;
(ii) may consult with legal counsel (including counsel for the Borrower),
independent public accountants and other experts selected by it and shall not be
liable for any action taken or omitted to be taken in good faith by it in
accordance with the advice of such counsel, accountants or experts; (iii) makes
no warranty or representation to any Lender and shall not be responsible to any
Lender for any statements, warranties or representations (whether written or
oral) made in or in connection with this Agreement; (iv) shall not have any duty
to ascertain or to inquire as to the performance or observance of any of the
terms, covenants or conditions of this Agreement on the part of the Borrower or
to inspect the property (including the books and records) of the Borrower;
(v) shall not be responsible to any Lender for the due execution, legality,
validity, enforceability, genuineness, sufficiency or value of, or the
perfection or priority of any lien or security interest created or purported to
be created under or in connection with, any Loan Document or any other
instrument or document furnished pursuant hereto; and (vi) shall incur no
liability under or in respect of this Agreement by acting upon any notice,
consent, certificate or other instrument or writing (which may be by telecopier,
telegram or telex) believed by it to be genuine and signed or sent by the proper
party or parties.

SECTION 7.03    Scotiabank and Affiliates. With respect to its Commitment, the
Credit Extensions made by it and any Note issued to it, Scotiabank shall have
the same rights and powers under this Agreement as any other Lender and may
exercise the same as though it were not the Agent; and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated, include Scotiabank in its
individual capacity. Scotiabank and its Affiliates may accept deposits from,
lend money to, act as trustee under indentures of, accept investment banking
engagements from and generally engage in any kind of business with, the
Borrower, any of its Subsidiaries and any Person who may do business with or own
securities of the Borrower or any such Subsidiary, all as if Scotiabank were not
the Agent and without any duty to account therefor to the Lenders.

SECTION 7.04    Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon the Agent or any other Lender and based
on the financial statements referred to in Section 4.01 and such other documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Agent or any other Lender and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Agreement.

SECTION 7.05    Indemnification. The Lenders agree to indemnify the Agent (to
the extent not reimbursed by the Borrower), solely in its capacity as Agent
hereunder, ratably according to the respective principal amounts of their
respective Outstanding Credit Exposures, from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever that may be
imposed on, incurred by, or asserted against the Agent in any way relating to or
arising out of any Loan Document or any action taken or omitted by the Agent
under any Loan Document, provided that no Lender shall be liable for any portion
of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from the Agent’s
gross negligence or willful misconduct as determined in a final, non-appealable
judgment by a court of competent jurisdiction. Without limitation of the
foregoing, each Lender agrees to reimburse the Agent promptly upon demand for
its ratable share of any out-of-pocket expenses (including reasonable counsel
fees) incurred by the Agent, solely in its capacity as Agent, in connection with
the preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, any Loan
Document, to the extent that the Agent is not reimbursed for such expenses by
the Borrower.

SECTION 7.06    Successor Agent. The Agent may resign at any time by giving
written notice thereof to the Lenders and the Borrower. Upon any such
resignation, the Required Lenders shall have the right to appoint a successor
Agent. If no successor Agent shall have been so appointed by the Required
Lenders, and shall have accepted such appointment, within 30 days after the
retiring Agent’s giving of notice of resignation, then the retiring Agent may,
on behalf of the Lenders, appoint a successor Agent, which shall be a commercial
bank organized under the laws of the United States of America or of any State
thereof and having a combined capital and surplus of at least $500,000,000. Upon
the acceptance of any appointment as Agent hereunder by a successor Agent, such
successor Agent shall thereupon succeed to and become vested with all the
rights, powers, discretion, privileges and duties of the retiring Agent, and the
retiring Agent shall be discharged from its duties and obligations under this
Agreement. After any retiring Agent’s resignation, the provisions of this
Article VII shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was Agent under this Agreement.

ARTICLE VIII:     MISCELLANEOUS

SECTION 8.01    Amendments, Etc. No amendment or waiver of any provision of this
Agreement or the Notes, nor consent to any departure by the Borrower therefrom,
shall in any event be effective unless the same shall be in writing and signed
by the Required Lenders, and then such waiver or consent shall be effective only
in the specific instance and for the specific purpose for which given; provided,
however, that no amendment, waiver or consent shall, unless in writing and
signed by all the Lenders affected thereby, do any of the following: (a) waive
any of the conditions specified in Section 3.01, (b) increase, reinstate or
extend the Commitments of the Lenders or subject the Lenders to any additional
obligations, (c) reduce the principal of, or rate of interest on, the
Outstanding Credit Exposures or any fees or other amounts payable hereunder,
(d) postpone any date fixed for any payment of principal of, or interest on, the
Outstanding Credit Exposures or any fees or other amounts payable hereunder,
(e) change the percentage of the Commitments or of the aggregate unpaid
principal amount of the Outstanding Credit Exposures, or the number of Lenders,
that shall be required for the Lenders or any of them to take any action
hereunder (including, without limitation, amending the definition of “Required
Lenders”), (f) alter the manner in which payments or prepayments of principal,
interest or other amounts hereunder shall be applied or shared as among the
Lenders or Types of Advances, (g) amend any provisions hereunder relating to the
pro rata treatment of the Lenders, or (h) amend this Section 8.01; and provided
further that no amendment, waiver or consent shall, unless in writing and signed
by the Agent in addition to the Lenders required above to take such action,
affect the rights or duties of the Agent under this Agreement or any Note; and
provided further that no amendments, consents or waivers are required to
effectuate the Incremental Term Loans pursuant to Section 2.04(b) except as
provided in such Section.
If the Agent and the Borrower acting together identify any ambiguity, omission,
mistake, typographical error or other defect in any provision of this Agreement
or any other Loan Document, then the Agent and the Borrower shall be permitted
to amend, modify or supplement such provision to cure such ambiguity, omission,
mistake typographical error or other defect, and such amendment shall become
effective without any further action or consent of any other party to this
Agreement.

SECTION 8.02    Notices, Etc.
(a)    All notices and other communications provided for hereunder shall be in
writing or confirmed in writing (including telecopier communication) and mailed,
telecopied or delivered, if to the Borrower, at its address at One Energy Plaza,
Detroit, MI 48226, Attention: Treasurer; if to any Lender, at its Domestic
Lending Office; and if to the Agent, at its address at 720 King Street West, 4th
Floor, Toronto, Ontario, Canada M5V 2T3, Attention: Corporate Credit Services,
Transit 76497, Reference: DTE Gas Company, and for compliance reporting, at
E‑mail: elizabeth.miziolek@scotiabank.com and sandy.dewar@scotiabank.com; or, as
to the Borrower or the Agent, at such other address as shall be designated by
such party in a written notice to the other parties and, as to each other party,
at such other address as shall be designated by such party in a written notice
to the Borrower and the Agent. All such notices and other communications
(i) sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received or (ii) sent
by telecopier shall be deemed to have been given when sent, provided that if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient. Notwithstanding the foregoing, all such notices and communications to
the Agent pursuant to Article II, III or VII shall not be deemed to have been
given until received by the Agent. Delivery by telecopier of an executed
counterpart of any amendment or waiver of any provision of this Agreement or the
Notes or of any Exhibit hereto to be executed and delivered hereunder shall be
effective as delivery of a manually executed counterpart thereof.
(b)    (i) Except as otherwise provided in Section 5.01(h), the Borrower shall
provide to the Agent all information, documents and other materials that it is
obligated to furnish to the Agent pursuant to this Agreement and the other Loan
Documents, including, without limitation, all notices, requests, financial
statements, financial and other reports, certificates and other information
materials, but excluding any such communication that (i) relates to a Notice of
Borrowing or other request for a new, or a conversion of an existing, Borrowing
or other Credit Extension (including any election of an interest rate or
Interest Period relating thereto), (ii) relates to the payment of any principal
or other amount due hereunder prior to the scheduled date therefor,
(iii) provides notice of any Default or Event of Default hereunder or (iv) is
required to be delivered to satisfy any condition precedent to the effectiveness
of this Agreement and/or any Borrowing or other Credit Extension hereunder (all
such non-excluded communications being referred to herein collectively as
“Communications”), by transmitting the Communications in an electronic/soft
medium in a format acceptable to the Agent to GWSLoanOps.USAgency@scotiabank.com
or such other electronic mail address as the Agent shall identify to the
Borrower. In addition, the Borrower shall continue to provide the Communications
to the Agent in the manner specified in this Agreement but only to the extent
requested by the Agent. The Borrower further agrees that the Agent may make the
Communications available to the Lenders by posting the Communications on
Intralinks, or a substantially similar electronic transmission system mutually
agreeable to the Agent and the Borrower (the “Platform”). Nothing in this
Section 8.02(b) shall prejudice the right of the Agent or any Lender to give any
notice or other communication pursuant hereto or to any other Loan Document in
any other manner specified herein or therein.
(i)    The Agent agrees that the receipt of the Communications by the Agent at
its e‑mail address set forth in clause (i) above shall constitute effective
delivery of the Communications to the Agent for purposes of each Loan Document.
The Borrower agrees that e‑mail notice to it (at the address provided pursuant
to the next sentence and deemed delivered as provided in subclause (iii) below)
specifying that Communications have been posted to the Platform shall constitute
effective delivery of such Communications to it for purposes of the Loan
Documents. The Borrower agrees (A) to notify the Agent in writing (including by
electronic communication) from time to time to ensure that the Agent has on
record an effective e‑mail address for the Borrower to which the foregoing
notices may be sent by electronic transmission and (B) that the foregoing
notices may be sent to such e‑mail address. Each Lender agrees that e‑mail
notice to it (at the address provided pursuant to the next sentence and deemed
delivered as provided in subclause (iii) below) specifying that the
Communications have been posted to the Platform shall constitute effective
delivery of the Communications to such Lender for purposes of the Loan
Documents. Each Lender agrees (A) to notify the Agent in writing (including by
electronic communication) from time to time of such Lender’s e‑mail address to
which the foregoing notice may be sent by electronic transmission and (B) that
the foregoing notice may be sent to such e‑mail address.
(ii)    Each party hereto agrees that any electronic communication referred to
in this clause (b) shall be deemed delivered upon the posting of a record of
such Communication as “sent” in the e‑mail system of the sending party or, in
the case of any such Communication to the Agent or any Lender, upon the posting
of a record of such Communication as “received” in the e‑mail system of the
Agent or such Lender; provided, however, that if such Communication is received
by the Agent or such Lender after the normal business hours of the Agent or such
Lender, such Communication shall be deemed delivered at the opening of business
on the next Business Day for the Agent or such Lender; provided, further, that
in the event that the Agent’s or such Lender’s e‑mail system shall be
unavailable for receipt of any Communication, Borrower may deliver such
Communication to the Agent or such Lender in a manner mutually agreeable to the
Agent or such Lender, as applicable, and the Borrower.
(iii)    The parties hereto acknowledge and agree that the distribution of the
Communications and other material through an electronic medium is not
necessarily secure and that there are confidentiality and other risks associated
with such distribution. EACH OF THE PARTIES HERETO ACKNOWLEDGES AND AGREES AS
FOLLOWS: (A) THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”; (B) THE AGENT
PARTIES DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS, OR
THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR
OMISSIONS IN THE COMMUNICATIONS; (C) NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED
OR STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE AGENT PARTIES IN
CONNECTION WITH THE COMMUNICATIONS OR THE PLATFORM; AND (D) IN NO EVENT SHALL
THE AGENT OR ANY OF ITS AFFILIATES OR ANY OF THEIR RESPECTIVE OFFICERS,
DIRECTORS, EMPLOYEES, AGENTS, ADVISORS OR REPRESENTATIVES (COLLECTIVELY, THE
“AGENT PARTIES”) HAVE ANY LIABILITY TO THE BORROWER, ANY LENDER OR ANY OTHER
PERSON OR ENTITY FOR DAMAGES OF ANY KIND, INCLUDING, WITHOUT LIMITATION, DIRECT
OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES
(WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF THE BORROWER’S OR THE
AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET, EXCEPT TO THE
EXTENT THE LIABILITY OF ANY AGENT PARTY IS FOUND IN A FINAL NON-APPEALABLE
JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED PRIMARILY FROM
SUCH AGENT PARTY’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.
(iv)    This clause (b) shall terminate on the date that neither Scotiabank nor
any of its Affiliates is the Agent under this Agreement.

SECTION 8.03    No Waiver; Remedies. No failure on the part of any Lender or the
Agent to exercise, and no delay in exercising, any right hereunder or under any
Note shall operate as a waiver thereof; nor shall any single or partial exercise
of any such right preclude any other or further exercise thereof or the exercise
of any other right. The remedies herein provided are cumulative and not
exclusive of any remedies provided by law.

SECTION 8.04    Costs and Expenses; Damage Waiver. (a) The Borrower agrees to
pay on demand, upon presentation of a statement of account and absent manifest
error, all reasonable costs and reasonable expenses of the Agent in connection
with the preparation, execution, delivery, administration, modification and
amendment of the Loan Document and the other documents to be delivered hereunder
and thereunder, including, without limitation, (A) all due diligence,
syndication (including printing, distribution and bank meetings),
transportation, computer, duplication, appraisal, consultant, and audit
expenses, and (B) the reasonable fees and reasonable expenses of counsel for the
Agent with respect thereto and with respect to advising the Agent as to its
rights and responsibilities under the Loan Documents. The Borrower further
agrees to pay on demand all reasonable costs and reasonable expenses of the
Agent and the Lenders, if any (including, without limitation, reasonable
internal and external counsel fees and expenses, provided such fees and expenses
are not duplicative), in connection with the “workout”, restructuring or
enforcement (whether through negotiations, legal proceedings or otherwise) of
the Loan Documents and the other documents to be delivered hereunder, including,
without limitation, reasonable fees and expenses of counsel for the Agent and
each Lender in connection with the enforcement of rights under this
Section 8.04(a).
(a)    The Borrower agrees to indemnify, to the extent legally permissible, and
hold harmless the Agent, each Lender and each of their Related Parties (each, an
“Indemnified Party”) from and against any and all claims, damages, losses,
liabilities and expenses (including, without limitation, reasonable fees and
expenses of counsel) that may be incurred by or asserted or awarded against any
Indemnified Party, in each case arising out of or in connection with or by
reason of, or in connection with the preparation for a defense of, any
investigation, litigation or proceeding arising out of, related to or in
connection with (i) the Loan Documents, any of the transactions contemplated
herein or therein or the actual or proposed use of the proceeds of the Credit
Extensions or (ii) the actual or alleged presence of Hazardous Materials on any
property of the Borrower or any of its Subsidiaries or any Environmental Action
relating in any way to the Borrower or any of its Subsidiaries, in each case
whether or not such investigation, litigation or proceeding is brought by the
Borrower, its directors, shareholders or creditors or an Indemnified Party or
any other Person or any Indemnified Party is otherwise a party thereto and
whether or not the transactions contemplated hereby are consummated, except to
the extent such claim, damage, loss, liability or expense is found in a final,
non-appealable judgment by a court of competent jurisdiction to have resulted
from such Indemnified Party’s gross negligence or willful misconduct; provided
that upon receipt of notice of any such matter by a representative of the Agent
or any Lender, as applicable, having primary responsibility for the relationship
between the Borrower and the Agent or such Lender, as applicable, the Agent or
such Lender, as applicable, shall promptly notify the Borrower to the extent
permitted by applicable law. The Borrower shall have no liability for any
settlement effected without its prior written consent, which consent shall not
be unreasonably withheld or delayed. The Borrower also agrees not to assert any
claim against the Agent, any Lender, any of their Affiliates, or any of their
respective directors, officers, employees, attorneys and agents, on any theory
of liability, for special, indirect, consequential or punitive damages arising
out of or otherwise relating to the Loan Documents, any of the transactions
contemplated herein or therein or the actual or proposed use of the proceeds of
the Credit Extensions.
(b)    If any payment or reallocation of principal of, or Conversion of, any
Eurodollar Rate Advance is made by the Borrower to or for the account of a
Lender other than on the last day of the Interest Period for such Advance, as a
result of a payment or Conversion pursuant to Section 2.07(d) or (e), 2.09 or
2.11(a), acceleration of the maturity of the Advances pursuant to Section 6.01,
or for any other reason, the Borrower shall, upon demand by such Lender (with a
copy of such demand to the Agent), pay to the Agent for the account of such
Lender any amounts required to compensate such Lender for any additional losses,
costs or expenses that it may reasonably incur as a result of such payment or
Conversion, including, without limitation, any loss (including loss of
anticipated profits), cost or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by any Lender to fund or
maintain such Credit Extension.
(c)    Without prejudice to the survival of any other agreement of the Borrower
hereunder, the agreements and obligations of the Borrower contained in
Sections 2.10, 2.13 and 8.04 shall survive the payment in full of principal,
interest and all other amounts payable hereunder and under the Notes.
(d)    To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnified Party (i) for any damages
arising from the use by others of information or other materials obtained
through telecommunications, electronic or other information transmission systems
(including the internet), or (ii) on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby or
thereby, any of the transactions contemplated in any Loan Document, any Advance
or the use of the proceeds thereof.
(e)    To the extent permitted by applicable law, none of the Agent or the
Lenders shall assert, and each of the Agent and the Lenders hereby waives, any
claim against the Borrower on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby or thereby, any
of the transactions contemplated in any Loan Document, any Advance or the use of
the proceeds thereof; provided that, nothing contained in this paragraph shall
limit the Borrower’s reimbursement and indemnity obligations set forth in this
Section 8.04. For the avoidance of doubt, all payments to which the Agent and
the Lenders are expressly entitled under this Agreement, including without
limitation amounts due under Sections 2.10, 2.11 and 2.13, if demanded in
accordance with the terms of this Agreement, shall be deemed direct and not
consequential damages.

SECTION 8.05    Right of Set-off. Upon (i) the occurrence and during the
continuance of any Event of Default and (ii) the making of the request or the
granting of the consent specified by Section 6.01 to authorize the Agent to
declare the Aggregate Outstanding Credit Exposures due and payable pursuant to
the provisions of Section 6.01, each Lender and each of its Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, upon prior notice to the Agent (provided that, the failure to provide such
notice shall not affect the validity of such set off), to set off and apply any
and all deposits (general or special, time or demand, provisional or final) at
any time held and other indebtedness at any time owing by such Lender or such
Affiliate to or for the credit or the account of the Borrower against any and
all of the obligations of the Borrower now or hereafter existing under the Loan
Documents and any Note held by such Lender, whether or not such Lender shall
have made any demand under this Agreement or such Note and although such
obligations may be unmatured; provided that in the event that any Defaulting
Lender shall exercise any such right of setoff, (x) all amounts so set off shall
be paid over immediately to the Agent for further application in accordance with
Section 2.18(c) and, pending such payment, shall be segregated by such
Defaulting Lender from its other funds and deemed held in trust for the benefit
of the Agent and the Lenders, and (y) the Defaulting Lender shall provide
promptly to the Agent a statement describing in reasonable detail the
indebtedness owing to such Defaulting Lender as to which it exercised such right
of setoff. Each Lender agrees promptly to notify the Borrower after any such
set-off and application, provided that the failure to give such notice shall not
affect the validity of such set-off and application. The rights of each Lender
and their respective Affiliates under this Section are in addition to other
rights and remedies (including, without limitation, other rights of set-off)
that such Lender and its respective Affiliates may have.

SECTION 8.06    Binding Effect. This Agreement shall become effective (other
than Section 2.01, which shall only become effective upon satisfaction of the
conditions precedent set forth in Section 3.01) when it shall have been executed
by the Borrower and the Agent and when the Agent shall have been notified by
each Initial Lender that such Initial Lender has executed it and thereafter
shall be binding upon and inure to the benefit of the Borrower, the Agent and
each Lender and their respective successors and assigns, except that the
Borrower shall not have the right to assign its rights or obligations hereunder
or any interest herein without the prior written consent of the Lenders to any
Person.

SECTION 8.07    Assignments, Designations and Participations. (a) Each Lender
may (i) with the prior consent of the Agent (which consent shall not be
unreasonably withheld or delayed, and which consent shall not be required in the
event of an assignment or grant pursuant to Sections 8.07(g) or (h) or an
assignment to any other Lender, an Affiliate of a Lender, or an Approved Fund),
and (ii) for so long as no Default has occurred and is continuing, with the
consent of the Borrower (which consent shall not be unreasonably withheld or
delayed and provided, in any event, that the Borrower shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to Agent within ten (10) days after having received notice thereof, and
which consent shall not be required in the event of an assignment or grant
pursuant to Sections 8.07(g) or (h) or an assignment to any other Lender, an
Affiliate of a Lender, or an Approved Fund), assign to one or more Persons all
or a portion of its rights and obligations under this Agreement (including,
without limitation, all or a portion of the Outstanding Credit Exposures owed to
it and any Note or Notes held by it); provided, however, that (A) each such
assignment shall be of a constant, and not a varying, percentage of all rights
and obligations under this Agreement, (B) except in the case of an assignment to
a Person that, immediately prior to such assignment, was a Lender or an
assignment of all of a Lender’s rights and obligations under this Agreement, the
amount of the Outstanding Credit Exposure of the assigning Lender being assigned
pursuant to each such assignment (determined as of the date of the Assignment
and Assumption with respect to such assignment) shall in no event be less than
$10,000,000 or an integral multiple of $1,000,000 in excess thereof, (C) each
such assignment shall be to an Eligible Assignee, and (D) the parties to each
such assignment shall execute and deliver to the Agent, for its acceptance and
recording in the Register, an Assignment and Assumption, together with any Note
subject to such assignment and a processing and recordation fee of $3,500, which
fee may be waived by the Agent in its sole discretion if such assignment is to
an Affiliate of the assigning Lender. Upon such execution, delivery, acceptance
and recording, from and after the effective date specified in each Assignment
and Assumption, (1) the assignee thereunder shall be a party hereto and, to the
extent that rights and obligations hereunder have been assigned to it pursuant
to such Assignment and Assumption, have the rights and obligations of a Lender
hereunder and (2) the Lender assignor thereunder shall, to the extent that
rights and obligations hereunder have been assigned by it pursuant to such
Assignment and Assumption, relinquish its rights and be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all or the remaining portion of an assigning Lender’s rights
and obligations under this Agreement, such Lender shall cease to be a party
hereto).
(a)    By executing and delivering an Assignment and Assumption, the Lender
assignor thereunder and the assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than as provided in
such Assignment and Assumption, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of, or the perfection or priority of any lien or security interest created
or purported to be created under or in connection with, this Agreement or any
other instrument or document furnished pursuant hereto; (ii) such assigning
Lender makes no representation or warranty and assumes no responsibility with
respect to the financial condition of the Borrower or the performance or
observance by the Borrower of any of its obligations under this Agreement or any
other instrument or document furnished pursuant hereto; (iii) such assignee
confirms that it has received a copy of this Agreement, together with copies of
the financial statements referred to in Section 4.01 and such other documents
and information as it has deemed appropriate to make its own credit analysis and
decision to enter into such Assignment and Assumption; (iv) such assignee will,
independently and without reliance upon the Agent, such assigning Lender or any
other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement; (v) such assignee confirms that it is an
Eligible Assignee; (vi) such assignee appoints and authorizes the Agent to take
such action as agent on its behalf and to exercise such powers and discretion
under this Agreement as are delegated to the Agent by the terms hereof, together
with such powers and discretion as are reasonably incidental thereto; and
(vii) such assignee agrees that it will perform in accordance with their terms
all of the obligations that by the terms of this Agreement are required to be
performed by it as a Lender.
(b)    Upon its receipt of an Assignment and Assumption executed by an assigning
Lender and an assignee representing that it is an Eligible Assignee, together
with any Note or Notes subject to such assignment, the Agent shall, if such
Assignment and Assumption has been completed and is in substantially the form of
Exhibit C hereto, (i) accept such Assignment and Assumption, (ii) record the
information contained therein in the Register and (iii) give prompt notice
thereof to the Borrower. Within five Business Days after the Borrower’s receipt
of such notice, if requested by the applicable Lender, the Borrower, at its own
expense, shall execute and deliver to the Agent in exchange for the surrendered
Note a new Note to the order of such Eligible Assignee in an amount equal to the
Outstanding Credit Exposure assumed by it pursuant to such Assignment and
Assumption and, if the assigning Lender has retained an Outstanding Credit
Exposure hereunder, if requested by such assigning Lender, a new Note to the
order of the assigning Lender in an amount equal to the Outstanding Credit
Exposure retained by it hereunder. Such new Note or Notes shall be in an
aggregate principal amount equal to the aggregate principal amount of such
surrendered Note or Notes, shall be dated the effective date of such Assignment
and Assumption and shall otherwise be in substantially the form of Exhibit A
hereto.
(c)    The Agent shall maintain at its address referred to in Section 8.02 a
copy of each Assignment and Assumption delivered to and accepted by it and a
register for the recordation of the names and addresses and Outstanding Credit
Exposure of, and principal amount (and stated interest) of Outstanding Credit
Exposure owing to, each Lender from time to time (the “Register”). The entries
in the Register shall be conclusive and binding for all purposes, absent
manifest error, and the Borrower, the Agent and the Lenders may treat each
Person whose name is recorded in the Register as a Lender hereunder for all
purposes of this Agreement. The Register shall be available for inspection by
the Borrower or any Lender at any reasonable time and from time to time upon
reasonable prior notice.
(d)    Each Lender may sell participations to one or more banks or other
entities, other than an Ineligible Institution, in or to all or a portion of its
rights and obligations under this Agreement (including, without limitation, all
or a portion of the Outstanding Credit Exposure owing to it and any Note or
Notes held by it); provided, however, that (i) such Lender’s obligations under
this Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(iii) such Lender shall remain the owner of such Credit Extensions for all
purposes of this Agreement, (iv) the Borrower, the Agent and the other Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement and (v) no participant
under any such participation shall have any right to approve any amendment or
waiver of any provision of this Agreement or any Note, or any consent to any
departure by the Borrower therefrom, except to the extent that such amendment,
waiver or consent would (A) reduce the principal of, or interest on, the Credit
Extensions or any fees or other amounts payable hereunder, or (B) increase or
reinstate the Commitments, in each case to the extent subject to such
participation, or postpone any date fixed for any payment of principal of, or
interest on, the Aggregate Outstanding Credit Exposures or any fees or other
amounts payable hereunder, in each case to the extent subject to such
participation. Each participant shall be entitled to the benefits and subject to
the exclusions, in each case, as if it were a Lender, of Sections 2.10, 2.11(a)
and 2.13 to the same extent as if it were a Lender and had acquired its interest
under this Agreement by an assignment made pursuant to this Section 8.07,
provided, however, that (i) such participant complies with the requirements of
Section 2.13(e) and (ii) in no event shall the Borrower be obligated to make any
payment with respect to such Sections that is greater than the amount that the
Borrower would have otherwise made had no participations been sold under this
Section 8.07(e) (it being understood that the documentation required under
Section 2.13(e) shall be delivered to the participating Lender). Each Lender
that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of the Borrower, maintain a register on which it enters the
name and address of each participant and the principal amounts (and stated
interest) of each participant’s interest in the obligations under this Agreement
(the “Participant Register”); provided that no Lender shall have any obligation
to disclose all or any portion of the Participant Register to any Person
(including the identity of any participant or any information relating to a
participant’s interest in the obligations under this Agreement) except to the
extent that such disclosure is necessary to establish that such interest is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.
(e)    Any Lender may, in connection with any assignment, designation or
participation or proposed assignment, designation or participation pursuant to
this Section 8.07, disclose to the assignee, designee or participant or proposed
assignee, designee or participant, any information relating to the Borrower
furnished to such Lender by or on behalf of the Borrower; provided that, prior
to any such disclosure, the assignee, designee or participant or proposed
assignee, designee or participant shall agree to preserve the confidentiality of
any Confidential Information relating to the Borrower received by it from such
Lender.
(f)    Notwithstanding any other provision set forth in this Agreement, any
Lender may at any time create a security interest in all or a portion of its
rights under this Agreement (including, without limitation, the Outstanding
Credit Exposure owing to it and the Note or Notes held by it) in favor of any
Person (other than the Borrower or an Affiliate of the Borrower), including,
without limitation, any Federal Reserve Bank or any other central bank in
accordance with Regulation A of the Board of Governors of the Federal Reserve
System, provided that no such security interest shall release such Lender from
its obligations hereunder or substitute any such other Person for such Lender as
a party hereto.
(g)    Notwithstanding anything to the contrary contained herein, any Lender (a
“Designating Lender”) may grant to one or more special purpose funding vehicles
(each an “SPV”), identified as such in writing from time to time by the
Designating Lender to the Agent and the Borrower, the option to provide to the
Borrower all or any part of any Advance that such Designating Lender would
otherwise be obligated to make to the Borrower or pursuant to this Agreement;
provided that (i) nothing herein shall constitute a commitment by any SPV to
make any Advance, (ii) if an SPV elects not to exercise such option or otherwise
fails to provide all or any part of such Advance, the Designating Lender shall
be obligated to make such Advance pursuant to the terms hereof, (iii) the
Designating Lender shall remain liable for any indemnity or other payment
obligation with respect to its Outstanding Credit Exposure hereunder and (iv) no
SPV or Designating Lender shall be entitled to receive any greater amount under
this Agreement than the Designating Lender would have been entitled to receive
had the Designating Lender not otherwise granted such SPV the option to provide
any Advance to the Borrower. The making of a Advance by an SPV hereunder shall
utilize the Commitment of the Designating Lender to the same extent, and as if,
such Advance were made by such Designating Lender.
(h)    Each party hereto hereby acknowledges and agrees that no SPV shall have
the rights of a Lender hereunder, such rights being retained by the applicable
Designating Lender. Accordingly, and without limiting the foregoing, each party
hereby further acknowledges and agrees that no SPV shall have any voting rights
hereunder and that the voting rights attributable to any Credit Extension made
by an SPV shall be exercised only by the relevant Designating Lender and that
each Designating Lender shall serve as the administrative agent and
attorney-in-fact for its SPV and shall on behalf of its SPV receive any and all
payments made for the benefit of such SPV and take all actions hereunder to the
extent, if any, such SPV shall have any rights hereunder. No additional Note
shall be required to evidence the Credit Extensions or portion thereof made by
an SPV; and the related Designating Lender shall be deemed to hold its Note or
Notes, if any, as administrative agent for such SPV to the extent of the Credit
Extensions or portion thereof funded by such SPV. In addition, any payments for
the account of any SPV shall be paid to its Designating Lender as administrative
agent for such SPV.
(i)    Each party hereto hereby agrees that no SPV shall be liable for any
indemnity or payment under this Agreement for which a Lender would otherwise be
liable so long as, and to the extent that, the related Designating Lender
provides such indemnity or makes such payment; provided, with respect to such
agreement by the Borrower that the related Designating Lender shall not be in
breach of its obligation to make Credit Extensions to the Borrower hereunder. In
furtherance of the foregoing, each party hereto hereby agrees (which agreements
shall survive the termination of this Agreement) that prior to the date that is
one year and one day after the payment in full of all outstanding commercial
paper or other senior indebtedness of any SPV, it will not institute against, or
join any other person in instituting against, such SPV any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings under the
laws of the United States or any State thereof; provided, with respect to such
agreement by the Borrower that the related Designating Lender shall not be in
breach of its obligation to make Credit Extensions to the Borrower hereunder.
Notwithstanding the foregoing, the Designating Lender unconditionally agrees to
indemnify the Borrower, the Agent and each Lender against all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever which may be incurred
by or asserted against the Borrower, the Agent or such Lender, as the case may
be, in any way relating to or arising as a consequence of any such forbearance
or delay in the initiation of any such proceeding against its SPV.
(j)    In addition, notwithstanding anything to the contrary contained in
subsection 8.07(h), (i), (j) or (k) or otherwise in this Agreement, any SPV may
(i) at any time and without paying any processing fee therefor, assign or
participate all or a portion of its interest in any Outstanding Credit Exposure
to the Designating Lender or to any financial institutions providing liquidity
and/or credit support to or for the account of such SPV to support the funding
or maintenance of Outstanding Credit Exposure and (ii) disclose on a
confidential basis any non-public information relating to its Outstanding Credit
Exposure to any rating agency, commercial paper dealer or provider of any
surety, guarantee or credit or liquidity enhancements to such SPV. Subsection
8.07(h), (i), (j) or (k) may not be amended without the written consent of any
Designating Lender affected thereby.

SECTION 8.08    Confidentiality. Neither the Agent or Lender shall disclose any
Confidential Information to any other Person without the consent of the
Borrower, other than (a) to the Agent’s or such Lender’s Affiliates and each of
their Related Parties and, as contemplated by Section 8.07(f), to actual or
prospective assignees and participants, and then only on a confidential basis,
(b) as required by any law, rule or regulation or judicial process, (c) to any
rating agency when required by it, provided that, prior to any such disclosure,
such rating agency shall undertake to preserve the confidentiality of any
Confidential Information relating to the Borrower received by it from the Agent
or such Lender, (d) as requested or required by any state, federal or foreign
authority or examiner regulating banks, other financial institutions or banking,
(e) in connection with the exercise of any remedies hereunder or any suit,
action or proceeding relating to this Agreement or the enforcement of rights
hereunder, (f) on a confidential basis to any Lender’s direct or indirect
contractual counterparties in swap agreements or to legal counsel, accountants
and other professional advisors to such counterparties, (g) subject to an
agreement containing provisions substantially the same as those of this Section,
(x) to any credit or financial insurance provider in connection with the
Borrower’s obligations hereunder, and (y) to any Person that requires such
Confidential Information in connection with obtaining CUSIP-based identifiers
and (h) information pertaining to this Agreement routinely provided by arrangers
to data service providers, including league table providers, that serve the
lending industry.
EACH LENDER ACKNOWLEDGES THAT CONFIDENTIAL INFORMATION FURNISHED TO IT PURSUANT
TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION CONCERNING THE
BORROWER AND ITS RELATED PARTIES OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS
THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF MATERIAL
NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC
INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING
FEDERAL AND STATE SECURITIES LAWS.
ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWER OR THE AGENT PURSUANT TO, OR IN THE COURSE OF ADMINISTERING, THIS
AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY CONTAIN MATERIAL
NON-PUBLIC INFORMATION ABOUT THE BORROWER AND ITS RELATED PARTIES OR THEIR
RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER REPRESENTS TO THE BORROWER AND
THE AGENT THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE PROVIDED TO
THE AGENT A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT MAY CONTAIN MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND
APPLICABLE LAW.

SECTION 8.09    Governing Law. This Agreement and the Notes shall be governed
by, and construed in accordance with, the laws of the State of New York.

SECTION 8.10    Execution in Counterparts; Integration; Electronic Execution.
This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute one
and the same agreement. Delivery of an executed counterpart of a signature page
to this Agreement by telecopier shall be effective as delivery of a manually
executed counterpart of this Agreement. This Agreement and any separate letter
agreement with respect to fees payable to the Agent or confidential information
(the latter of which shall apply solely to information provided prior to the
date hereof) constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. The
words “execution,” “signed,” “signature,” “delivery,” and words of like import
in or relating to any document to be signed in connection with this Agreement
and the transactions contemplated hereby shall be deemed to include Electronic
Signatures (other than in connection with a written confirmation of a Notice of
Borrowing as set forth in Section 2.02), deliveries or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.

SECTION 8.11    Jurisdiction, Etc. (a) Each of the parties hereto hereby
irrevocably and unconditionally submits, for itself and its property, to the
nonexclusive jurisdiction of the United States District Court for the Southern
District of New York, sitting in the Borough of Manhattan (or if such court
lacks subject matter jurisdiction, the Supreme Court of the State of New York
sitting in the Borough of Manhattan), and any appellate court from any thereof,
in any action or proceeding arising out of or relating to this Agreement or the
Notes, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in any such
New York State court or, to the extent permitted by law, in such federal court.
Each of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement shall affect any right that any party may otherwise have to bring any
action or proceeding relating to this Agreement or the Notes in the courts of
any jurisdiction.
(a)    Each of the parties hereto irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or the Notes in any New York State
or federal court. Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

SECTION 8.12    Waiver of Jury Trial. Each of the Borrower, the Agent and the
Lenders hereby irrevocably waives all right to trial by jury in any action,
proceeding or counterclaim (whether based on contract, tort or otherwise)
arising out of or relating to this Agreement or the Notes or the actions of the
Agent or any Lender in the negotiation, administration, performance or
enforcement thereof.

SECTION 8.13    USA Patriot Act Notification. The following notification is
provided to the Borrower pursuant to Section 326 of the PATRIOT Act:
IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT. To help the
government fight the funding of terrorism and money laundering activities,
Federal law requires all financial institutions to obtain, verify, and record
information that identifies each person or entity that opens an account,
including any deposit account, treasury management account, loan, other
extension of credit, or other financial services product. What this means for
the Borrower: When the Borrower opens an account, the Agent and the Lenders will
ask for the Borrower’s name, tax identification number, business address, and
other information that will allow the Agent and the Lenders to identify the
Borrower. The Agent and the Lenders may also ask to see the Borrower’s legal
organizational documents or other identifying documents.

SECTION 8.14    Severability. In the event any one or more of the provisions
contained in this Agreement should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein shall not in any way be affected or impaired
thereby.

SECTION 8.15    No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan Document
or any syndication of the credit facility provided hereunder), the Borrower
acknowledges and agrees that: (i) (A) the arranging and other services regarding
this Agreement provided by the Agent and the Arranger are arm’s-length
commercial transactions between the Borrower and its Affiliates, on the one
hand, and the Agent and the Arranger, and each of their respective Affiliates,
on the other hand, (B) it has consulted its own legal, accounting, regulatory
and tax advisors to the extent it has deemed appropriate, and (C) it is capable
of evaluating, and understands and accepts, the terms, risks and conditions of
the transactions contemplated hereby and by the other Loan Documents;
(ii) (A) each of the Agent, the Arranger and the Borrower has been acting under
this Agreement and the other Loan Documents as independent contractors and has
not been, is not, and will not be acting as an advisor, agent or fiduciary for
any other party hereto, any Affiliates of any other party hereto, or any other
Person and (B) none of the Agent, the Arranger or the Borrower has any
obligation to each other or to their respective Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Agent, the Arranger and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower and its Affiliates, and
none of the Agent or the Arranger has any obligation to disclose any of such
interests to the Borrower or its Affiliates. To the fullest extent permitted by
law, the Agent, the Arranger and the Borrower hereby waive and release any
claims that they may have against each other with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby. Each of the Agent and the Lenders acknowledges
and agrees that it has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate.

SECTION 8.16    Acknowledgment and Consent to Bail-In of Affected Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Affected Financial
Institution arising under any Loan Document may be subject to the Write-Down and
Conversion Powers of the applicable Resolution Authority and agrees and consents
to, and acknowledges and agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an Affected Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such Affected Financial Institution, its
parent entity, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of the applicable Resolution
Authority.

SECTION 8.17    Lender ERISA Matters.
(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Agent, and each Arranger and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of the
Borrower, that at least one of the following is and will be true:
(i)    such Lender is not using “plan assets” (within the meaning of the Plan
Asset Regulations or otherwise) of one or more Benefit Plans with respect to
such Lender’s entrance into, participation in, administration of and performance
of the Credit Extensions, the Commitments or this Agreement;
(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Credit Extensions, the Commitments and this Agreement, and
the conditions for exemptive relief thereunder are and will continue to be
satisfied in connection therewith;
(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14),
(B) such Qualified Professional Asset Manager made the investment decision on
behalf of such Lender to enter into, participate in, administer and perform the
Credit Extensions, the Commitments and this Agreement, (C) the entrance into,
participation in, administration of and performance of the Credit Extensions,
the Commitments and this Agreement satisfies the requirements of sub-sections
(b) through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such
Lender, the requirements of subsection (a) of Part I of PTE 84-14 are satisfied
with respect to such Lender’s entrance into, participation in, administration of
and performance of the Credit Extensions, the Commitments and this Agreement; or
(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Agent, in its sole discretion, and such Lender.
(b)    In addition, unless either (1) sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or (2) a Lender has
provided another representation, warranty and covenant in accordance with
sub-clause (iv) in the immediately preceding clause (a), such Lender further
(x) represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Agent, and each Arranger and their respective Affiliates, and
not, for the avoidance of doubt, to or for the benefit of the Borrower, that
none of the Agent, or the Arranger or any of their respective Affiliates is a
fiduciary with respect to the assets of such Lender involved in such Lender’s
entrance into, participation in, administration of and performance of the Credit
Extensions, the Commitments and this Agreement (including in connection with the
reservation or exercise of any rights by the Agent under this Agreement or any
documents related to hereto or thereto).
Remainder of Page Intentionally Blank











--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.
DTE GAS COMPANY
By    /s/Edward J. Solomon        
Name: Edward J. Solomon
Title: Assistant Treasurer
Borrower’s FEIN: 38-0478040


Signature Page to
DTE Gas Company
Term Loan Credit Agreement

--------------------------------------------------------------------------------







Lenders
THE BANK OF NOVA SCOTIA, as Agent and as a Lender
By:    /s/David Dewar        
Name: David Dewar
Title: Director


Signature Page to
DTE Gas Company
Term Loan Credit Agreement

--------------------------------------------------------------------------------










SCHEDULE I
DTE GAS COMPANY
LENDER COMMITMENTS
Name of Initial Lender
Commitment
The Bank of Nova Scotia
$100,000,000
TOTAL
$100,000,000










EXHIBIT A - FORM OF NOTE
U.S.$    
Dated:    20,__



FOR VALUE RECEIVED, the undersigned, DTE GAS COMPANY, a Michigan corporation
(the “Borrower”), HEREBY PROMISES TO PAY to the order of
_________________________ (the “Lender”) for the account of its Applicable
Lending Office on the Termination Date (each as defined in the Credit Agreement
referred to below), the principal sum of U.S.$[amount of the Lender’s Commitment
in figures] or, if less, the aggregate principal amount of the Advances made by
the Lender to the Borrower pursuant to the Term Loan Credit Agreement dated as
of April 3, 2020 (as amended or modified from time to time, the “Credit
Agreement”; the terms defined therein being used herein as therein defined)
among the Borrower, the Lender and certain other lenders parties thereto, and
The Bank of Nova Scotia, as Agent for the Lender and such other lenders
outstanding on the Termination Date.
The Borrower promises to pay interest on the unpaid principal amount of each
Advance from the date of such Advance until such principal amount is paid in
full, at such interest rates, and payable at such times, as are specified in the
Credit Agreement.
Both principal and interest are payable in lawful money of the United States of
America to The Bank of Nova Scotia, as Agent, at 720 King Street West, 4th
Floor, Toronto, Ontario, Canada M5V 2T3, Swift Code: BOFAUS3N, Account Number:
NOSCCATTTL6, Reference: DTE Gas Company, Attention: Corporate Credit Services,
Transit 76497, in same day funds. Each Advance owing to the Lender by the
Borrower pursuant to the Credit Agreement, and all payments made on account of
principal thereof, shall be recorded by the Lender and, prior to any transfer
hereof, endorsed on the grid attached hereto which is part of this Promissory
Note.
This Promissory Note is one of the Notes referred to in, and is entitled to the
benefits of, the Credit Agreement. The Credit Agreement, among other things,
(i) provides for the making of Advances by the Lender to the Borrower from time
to time in an aggregate amount not to exceed at any time outstanding the
U.S. dollar amount first above mentioned, the indebtedness of the Borrower
resulting from each such Advance being evidenced by this Promissory Note, and
(ii) contains provisions for acceleration of the maturity hereof upon the
happening of certain stated events and also for prepayments on account of
principal hereof prior to the maturity hereof upon the terms and conditions
therein specified.
This Promissory Note shall be governed by, and construed in accordance with, the
laws of the State of New York.


DTE GAS COMPANY
By:            
Title:


ADVANCES AND PAYMENTS OF PRINCIPAL
Date
Amount of Advance
Amount of Principal Paid or Prepaid
Unpaid Principal Balance
Notation Made By
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 




EXHIBIT B - FORM OF NOTICE OF BORROWING
The Bank of Nova Scotia, as Agent for the Lenders parties
to the Credit Agreement referred to below
720 King Street West, 4th Floor
Toronto, Ontario
M5V 2T3
Canada
Attention: GWSLoanOps.USAgency@scotiabank.com


[Date]
Ladies and Gentlemen:
The undersigned, DTE GAS COMPANY, refers to the Term Loan Credit Agreement dated
as of April 3, 2020 (the “Proposed Closing Date”) (as amended or modified from
time to time, the “Credit Agreement”; the terms defined therein being used
herein as therein defined), among the undersigned, certain Lenders parties
thereto and The Bank of Nova Scotia, as Agent for said Lenders, and hereby gives
you notice, irrevocably, pursuant to Section 2.02 of the Credit Agreement that
the undersigned hereby requests a Borrowing under the Credit Agreement, and in
that connection sets forth below the information relating to such Borrowing (the
“Proposed Borrowing”) as required by Section 2.02(a) of the Credit Agreement:
(i)    The Business Day of the Proposed Borrowing is _______________, ____.
(ii)    The Type of Advances comprising the Proposed Borrowing is [Base Rate
Advances] [Eurodollar Rate Advances].
(iii)    The aggregate amount of the Proposed Borrowing is $_______________.
(iv)    [The initial Interest Period for each Eurodollar Rate Advance made as
part of the Proposed Borrowing is _____ month[s].]
(v)    [Wire transfer instructions].
The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Borrowing:
(i)    the representations and warranties contained in Section 4.01 of the
Credit Agreement are correct, before and after giving effect to the Proposed
Borrowing and to the application of the proceeds therefrom, as though made on
and as of such date; provided, that, the foregoing certification shall not apply
to the representations and warranties set forth in (x) the last sentence of
Section 4.01(e) of the Credit Agreement, and (y) Section 4.01(f) of the Credit
Agreement; and
(ii)    after giving effect to the application of the proceeds of all Credit
Extensions on such date (together with any other resources of the Borrower
applied together therewith), no event has occurred and is continuing, or would
result from such Proposed Borrowing or from the application of the proceeds
therefrom, that constitutes a Default.
To induce the Lenders to accept this Borrowing Request with respect to
Eurodollar Loans to be made on the Proposed Closing Date to the Borrower, the
Borrower hereby agrees to reimburse each Lender (or financial institution that
would have been a Lender upon the effectiveness of the Credit Agreement) in
accordance with Section 2.02(c) of the SIDLEY DRAFT of the Credit Agreement
distributed to the Borrower on March 31, 2020 (the “Draft Credit Agreement”) (as
if it were in effect) for any loss, cost or expense incurred by such Lender (or
financial institution that would have been a Lender upon the effectiveness of
the Credit Agreement) in the event that all or any portion of such Eurodollar
Loans are not made on the Proposed Closing Date for any reason (including the
failure of the Credit Agreement to become effective). The Borrower shall be
bound hereby and by the terms of Section 2.02(c) of the Draft Agreement without
regard to whether the Credit Agreement is executed and delivered by the proposed
parties thereto.


Very truly yours,
By:            
Title: [Financial Officer]





EXHIBIT C - FORM OF
ASSIGNMENT AND ASSUMPTION
ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any guarantees included in such facilities) and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of the Assignor (in its capacity as
a Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including contract claims, tort
claims, malpractice claims, statutory claims and all other claims at law or in
equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned pursuant to
clauses (i) and (ii) above being referred to herein collectively as the
“Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.
1.    Assignor:        
2.    Assignee:        
[and is an Affiliate/Approved Fund of [identify Lender]]
3.    Borrower(s):    DTE Gas Company    
4.
Administrative Agent:    The Bank of Nova Scotia, as the administrative agent
under the Credit Agreement

5.
Credit Agreement:    The Term Loan Credit Agreement dated as of April 3, 2020
among DTE Gas Company, the Lenders parties thereto, The Bank of Nova Scotia, as
Administrative Agent, and the other agents parties thereto

6.    Assigned Interest:
Aggregate Amount of Advances for all Lenders
Amount of Advances Assigned
Percentage Assigned of Advances
$
$
%
$
$
%
$
$
%



Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
The terms set forth in this Assignment and Assumption are hereby agreed to:
ASSIGNOR
[NAME OF ASSIGNOR]
By:
        
Title:

ASSIGNEE
[NAME OF ASSIGNEE]
By:
        
Title:

Consented to and Accepted:
THE BANK OF NOVA SCOTIA, as Administrative Agent
By:         

Title:
Consented to:
DTE GAS COMPANY
By:        

    Title:





ANNEX I
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1. Representations and Warranties.
1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.
1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, and (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.
2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.
3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.



EXHIBIT D - FORM OF CERTIFICATE BY BORROWER
DTE GAS COMPANY
OFFICER’S CERTIFICATE
I, Edward Solomon, Assistant Treasurer of DTE GAS COMPANY (“DTE Gas” or the
“Borrower”), DO HEREBY CERTIFY, pursuant to Section 3.01 of the Term Loan Credit
Agreement (the “Credit Agreement”), dated as of April 3, 2020, among DTE Gas,
the financial institutions from time to time parties thereto as “Lenders” and
The Bank of Nova Scotia (“Scotiabank”), as agent for said Lenders, that the
terms defined in the Credit Agreement are used herein as therein defined and,
further, that:
1.    The Effective Date shall be April 3, 2020.
2.    The representations and warranties contained in Section 4.01 of the Credit
Agreement are true and correct on and as of the date hereof.
3.    No event has occurred and is continuing that constitutes a Default.


Dated as of the ___ day of April, 2020.
DTE GAS COMPANY
By: _______________________________
Name: Edward Solomon
Title: Assistant Treasurer





EXHIBIT E-1 - FORM OF
OPINION OF COUNSEL TO BORROWER
April 3, 2020
To each of the Lenders party to the
Credit Agreement defined below
DTE Gas Company
Ladies and Gentlemen:
This opinion is furnished to you pursuant to Section 3.01(h)(v) of the Term Loan
Credit Agreement (the “Credit Agreement”), dated as of April 3, 2020, among DTE
Gas Company (the “Borrower”), the financial institutions from time to time
parties thereto as “Lenders” and The Bank of Nova Scotia (the “Agent”), as agent
for said Lenders. Terms defined in the Credit Agreement are used herein as
therein defined.
I am the Assistant General Counsel of DTE Energy Company, the parent company of
the Borrower and have acted as counsel for the Borrower in connection with the
preparation, execution and delivery of the Loan Documents.
In that connection, I, in conjunction with the members of my staff, have
examined:
(i)    Each Loan Document, executed by each of the parties thereto.
(ii)    The other documents furnished by the Borrower pursuant to Article III of
the Credit Agreement.
(iii)    The Restated Articles of Incorporation of the Borrower and all
amendments thereto (the “Charter”).
(iv)    The Bylaws of the Borrower and all amendments thereto (the “Bylaws”).
(v)    A certificate from the State of Michigan attesting to the continued
corporate existence and good standing of the Borrower.
In addition, I have examined the originals or copies certified to my
satisfaction, of such other corporate records of the Borrower, certificates of
public officials and of officers of the Borrower, and agreements, instruments
and other documents, as I have deemed necessary as a basis for the opinions
expressed below. As to questions of fact material to such opinions, I have, when
relevant facts were not independently established by me, relied upon
certificates of public officials. I have assumed the due execution and delivery,
pursuant to due authorization, of the Credit Agreement by the Lenders and the
Agent.
My opinions expressed below are limited to the law of the State of Michigan and
the federal law of the United States.
Based upon the foregoing and upon such investigation as I have deemed necessary,
I am of the following opinion:
1.    The Borrower is a corporation duly organized, validly existing and in good
standing under the laws of the State of Michigan.
2.    The execution, delivery and performance by the Borrower of the Loan
Documents to which it is party, and the consummation of the transactions
contemplated thereby, are within the Borrower’s corporate powers, have been duly
authorized by all necessary corporate action, and do not contravene (i) the
Charter or the Bylaws, (ii) any law, rule or regulation applicable to the
Borrower, or (iii) any contractual restriction binding on or affecting the
Borrower.
3.    No consent, authorization or approval or other action by, and no notice to
or filing with, any Governmental Authority or regulatory body or any other third
party is required for the due execution, delivery, recordation, filing or
performance by the Borrower of the Loan Documents to which it is a party.
4.    The Credit Agreement has been, and each of the Notes when delivered will
have been, duly executed and delivered on behalf of the Borrower.
5.    Except as may have been disclosed to you in the SEC Reports, to the best
of my knowledge (after due inquiry) there are no pending or overtly threatened
actions or proceedings affecting the Borrower or any of its Significant
Subsidiaries before any court, governmental agency or arbitrator that (i) could
be reasonably likely to have a Material Adverse Effect or (ii) purport to affect
the legality, validity, or enforceability of any Loan Documents to which the
Borrower is a party or the consummation of the transactions contemplated
thereby.
6.    In a properly presented case, a Michigan court or a federal court sitting
in the State of Michigan applying Michigan choice of law rules should give
effect to the choice of law provisions of the Loan Documents and should hold
that the Loan Documents are to be governed by the laws of the State of New York
rather than the laws of the State of Michigan. In rendering the foregoing
opinion, I note that by their terms the Loan Documents expressly select New York
law as the laws governing their interpretation and that the Loan Documents
governed by New York law were delivered by the parties thereto to the Agent in
New York. The choice of law provisions of the Loan Documents are not voidable
under the laws of the State of Michigan.
7.    If, despite the provisions of Section 8.09 of the Credit Agreement,
wherein the parties thereto agree that the Loan Documents shall be governed by,
and construed in accordance with, the laws of the State of New York, a court of
the State of Michigan or a federal court sitting in the State of Michigan were
to hold that the Loan Documents are governed by, and to be construed in
accordance with the laws of the State of Michigan, the Loan Documents would be,
under the laws of the State of Michigan, legal, valid and binding obligations of
the Borrower, enforceable against the Borrower in accordance with their
respective terms.
8.    Neither the Borrower nor any of its Subsidiaries is an “investment
company,” or an “affiliated person” of, or “promoter” or “principal underwriter”
for, an “investment company,” as such terms are defined in the Investment
Company Act of 1940, as amended;
The opinions set forth above are subject to the following qualifications:
(a)    My opinion in paragraph 7 above as to enforceability is subject to the
effect of any applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium or laws affecting creditors’ rights generally.
(b)    My opinion in paragraph 7 above as to enforceability is subject to the
effect of general principles of equity, including, without limitation, concepts
of materiality, reasonableness, good faith and fair dealing (regardless of
whether considered in a proceeding in equity or at law).
(c)    I express no opinion as to participation and the effect of the law of any
jurisdiction other than the State of Michigan wherein any Lender may be located
or wherein enforcement of the Loan Documents may be sought that limits the rates
of interest legally chargeable or collectible.
I am a member of the Bar of the State of Michigan, and do not express any
opinion concerning any law other than the law of the State of Michigan and the
federal laws of the United States of America.
This opinion letter is rendered to you in connection with the above-described
transaction. This opinion letter may not be relied upon by you for any other
purpose, or relied upon by any other person or entity without my prior written
consent (provided, that this opinion letter may be furnished to and relied upon
by a subsequent assignee of, or participant under, the Credit Agreement and a
Note, if any, solely for the purpose of such assignment or participation,
subject to the assumptions, limitations and qualifications, set forth herein,
without any prior written consent). I undertake no duty to inform you or any
assignee or participant of events occurring subsequent to the date hereof.
Very truly yours,



EXHIBIT E-2 - FORM OF
OPINION OF HUNTON ANDREWS KURTH LLP
[ATTACHED]



EXHIBIT F - FORM OF
COMPLIANCE CERTIFICATE
COMPLIANCE CERTIFICATE
To:
The Lenders parties to the
Credit Agreement Described Below

This Compliance Certificate is furnished pursuant to that certain Term Loan
Credit Agreement, dated as of April 3, 2020 (as amended or modified from time to
time, the “Agreement”) among DTE Gas Company, a Michigan corporation (the
“Borrower”), the lenders parties thereto, and The Bank of Nova Scotia, as Agent
for the lenders. Unless otherwise defined herein, capitalized terms used in this
Compliance Certificate have the meanings ascribed thereto in the Agreement.
THE UNDERSIGNED HEREBY CERTIFIES THAT:
1.    I am the duly elected ____________ of the Borrower;
2.    I have reviewed the terms of the Agreement and I have made, or have caused
to be made under my supervision, a detailed review of the transactions and
conditions of the Borrower and its Subsidiaries during the accounting period
covered by the attached financial statements;
3.    The examinations described in paragraph 2 did not disclose, and I have no
knowledge of, the existence of any condition or event which constitutes an Event
of Default or Default during or at the end of the accounting period covered by
the attached financial statements or as of the date of this Certificate, except
as set forth below; and
4.    Schedule 1 attached hereto sets forth financial data and computations
evidencing the Borrower’s compliance with certain covenants of the Agreement,
all of which data and computations are true, complete and correct.
Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which the Borrower has taken, is taking, or proposes to
take with respect to each such condition or event:
The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this ____ day of ______, _____.
DTE GAS COMPANY
By             
Name:
Title:



SCHEDULE 1 TO COMPLIANCE CERTIFICATE
Compliance as of _________, ____ with
Provisions of Section 5.01(h) of
the Agreement
FINANCIAL COVENANT
Ratio of Total Funded Debt to Capitalization (Section 6.01(i)).
(A)
Numerator (Total Funded Debt):
 
 
(i) Debt for borrowed money or which has been incurred in connection with the
acquisition of assets (exclusive of contingent reimbursement obligations in
respect of letters of credit and bankers’ acceptances):
$
 
(ii) Minus: Nonrecourse Debt:
-$
 
(iii) Minus: Junior Subordinated Debt:
-$
 
(iv) Minus: Mandatorily Convertible Securities:
-$
 
(v) Minus: Hybrid Equity Securities:
-$
 
(vi) Minus: For any fiscal quarter other than the fiscal quarter ending on
June 30, Excluded Short-Term Debt:
-$
 
(vii) Plus: Capital lease obligations:
+$
 
(viii) Plus: Guaranty Obligations of Funded Debt of other Persons:
+$
 
(ix) Numerator: (A)(i) minus (A)(ii) through (A)(vi) plus (A)(vii) plus
(A)(viii):
$
(B)
Denominator (Capitalization):
 
 
(i) Total Funded Debt: (A)(ix)
$
 
(ii) Plus: Consolidated Net Worth:
+$
 
(iii) Denominator: (B)(i) plus (B)(ii):
$
(C)
State whether the ratio of (A)(ix) to (B)(iii) was not greater than 0.65:1:


 
 
(i) (A)(ix)
$
 
(ii) (B)(iii)
$
 
(iii) the ratio of (A)(ix) to (B)(iii)
_________
 
(iv) the ratio of (A)(ix) to (B)(iii) was not greater than 0.65:1
YES/NO








EXHIBIT G – LENDER SUPPLEMENT
LENDER SUPPLEMENT
Dated ____________ ____, 20___
Reference is made to that certain Term Loan Credit Agreement, dated as of April
3, 2020 (as amended or modified from time to time, the “Credit Agreement”) among
DTE Gas Company, a Michigan corporation (the “Borrower”), the lenders parties
thereto (the “Lenders”), and The Bank of Nova Scotia, as agent for the Lenders
(the “Agent”). Unless otherwise defined herein, capitalized terms used in this
Lender Supplement have the meanings ascribed thereto in the Credit Agreement.
Pursuant to Section 2.04(b) of the Credit Agreement, the Borrower has requested
an Incremental Term Loan in an amount of $_____________. Such Incremental Term
Loan is to become effective on the date (the “Effective Date”) which is the
later of (i) ____________ ____, 20___ and (ii) the date on which the conditions
set forth in Section 2.04(b) in respect of such increase have been satisfied. In
connection with such requested Incremental Term Loan, the Borrower, the Agent
and _________________ (the “Accepting Bank”) hereby agree as follows:
1.    Effective as of the Effective Date, the Accepting Bank shall become a
party to the Credit Agreement as a Lender and shall have all of the rights and
obligations of a Lender thereunder and shall thereupon have a Commitment under
and for purposes of the Credit Agreement in an amount equal to the amount set
forth opposite the Accepting Bank’s name on the signature page hereof.
[2.    The Accepting Bank hereby (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Lender Supplement and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire an interest thereunder and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of its interest
thereunder, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Lender Supplement and to
purchase an interest under the Credit Agreement on the basis of which it has
made such analysis and decision independently and without reliance on the Agent
or any other Lender, and (v) attaches any U.S. Internal Revenue Service forms
required under Section 2.13 of the Credit Agreement; and (b) agrees that (i) it
will, independently and without reliance on the Agent or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.]
[3.]    The Borrower hereby represents and warrants that as of the date hereof
and as of the Effective Date, (a) all representations and warranties of the
Borrower contained in Section 4.01 of the Credit Agreement shall be true and
correct in all material respects as though made on such date; provided that, the
foregoing representation and warranty, solely with respect to the
representations and warranties set forth in (x) the last sentence of
Section 4.01(e) of the Credit Agreement and (y) Section 4.01(f) of the Credit
Agreement, shall be made only as of the “Effective Date” (as such term is
defined in the Credit Agreement); and (b) no event shall have occurred and then
be continuing which constitutes a Default.
[4.] THIS LENDER SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.
[5.] This Lender Supplement may be executed in one or more counterparts, each of
which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument.
IN WITNESS WHEREOF, the parties hereto have caused this Lender Supplement to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.
DTE GAS COMPANY, as the Borrower
By:                
Title:                
Consented to and Accepted:
THE BANK OF NOVA SCOTIA,
as Agent
By:    

Title:    


COMMITMENT    ACCEPTING BANK
$    [BANK]
By:                
Title:                





EXHIBIT H - FORM OF
CONVERSION NOTICE
The Bank of Nova Scotia, as Agent for the Lenders parties
to the Credit Agreement referred to below
[__]
Attention: [__]


CONVERSION NOTICE
Dated ____________ ____, 20___
Reference is made to that certain Term Loan Credit Agreement, dated as of April
3, 2020 (as amended or modified from time to time, the “Credit Agreement”) among
DTE Gas Company, a Michigan corporation (the “Borrower”), the lenders parties
thereto (the “Lenders”), and The Bank of Nova Scotia as agent for the Lenders
(the “Agent”). Unless otherwise defined herein, capitalized terms used in this
Conversion Notice have the meanings ascribed thereto in the Credit Agreement.
Pursuant to Section 2.08 of the Credit Agreement, the Borrower hereby gives
notice of its intent to Convert the Advances comprising the following
Borrowing(s) on dates set forth below:
(a)
Date of Borrowing: ____________________
Outstanding principal amount of Borrowing: ____________________
Current Type (Base Rate/Eurodollar Rate): ____________________
Requested Type (Base Rate/Eurodollar Rate): ____________________
Interest Period (if converted Type is Eurodollar Rate): ____________________
Requested date of Conversion: ____________________

(b)
Date of Borrowing: ____________________
Outstanding principal amount of Borrowing: ____________________
Current Type (Base Rate/Eurodollar Rate): ____________________
Requested Type (Base Rate/Eurodollar Rate): ____________________
Interest Period (if converted Type is Eurodollar Rate): ____________________
Requested date of Conversion: ____________________

IN WITNESS WHEREOF, the Borrower has caused this Conversion Notice to be
executed by its officer thereunto duly authorized, as of the date first above
written.
DTE GAS COMPANY, as the Borrower
By:                
Title:                



EXHIBIT I - FORM OF
PREPAYMENT NOTICE
The Bank of Nova Scotia, as Agent for the Lenders parties
to the Credit Agreement referred to below
[__]
Attention: [__]
PREPAYMENT NOTICE
Dated ____________ ____, 20___
Reference is made to that certain Term Loan Credit Agreement, dated as of April
3, 2020 (as amended or modified from time to time, the “Credit Agreement”) among
DTE Gas Company, a Michigan corporation (the “Borrower”), the lenders parties
thereto (the “Lenders”), and The Bank of Nova Scotia, as agent for the Lenders
(the “Agent”). Unless otherwise defined herein, capitalized terms used in this
Prepayment Notice have the meanings ascribed thereto in the Credit Agreement.
Pursuant to Section 2.09 of the Credit Agreement, the Borrower hereby gives
notice of its intent to prepay the outstanding principal amount of the Advances
relating to the following Borrowing(s) in the following amounts:
1)
Date of Borrowing: ____________________
Outstanding principal amount of Borrowing: ____________________
Type (Base Rate/Eurodollar Rate): ____________________
Aggregate principal amount of prepayment: $____________________

2)
Date of Borrowing: ____________________
Outstanding principal amount of Borrowing: ____________________
Type (Base Rate/Eurodollar Rate): ____________________
Aggregate principal amount of prepayment: $____________________

IN WITNESS WHEREOF, the Borrower has caused this Prepayment Notice to be
executed by its officer thereunto duly authorized, as of the date first above
written.
DTE GAS COMPANY, as the Borrower
By:            
Title:            




Signature Page to
DTE Gas Company
Term Loan Credit Agreement